Exhibit 10

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of September
17, 2004, among Granite City Food & Brewery Ltd., a Minnesota corporation (the
“Company”), and the investors identified on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 


ARTICLE I.
DEFINITIONS


 


1.1   DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Action” means any action, claim, suit, inquiry, notice of violation, proceeding
(including, without limitation, any investigation or partial proceeding such as
a deposition) or investigation pending or threatened in writing against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

 

“Additional Shares” has the meaning set forth in Section 4.7.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closings” means, collectively, the Initial Closing and the Second Closing.

 

“Commission” means the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $.01 per share,
and any securities into which such common stock may hereafter be reclassified,
converted or exchanged.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company Counsel” means Briggs and Morgan, P.A.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date that the first Registration Statement required
by Section 2(a) of the Registration Rights Agreement is first declared effective
by the Commission.

 

“Escrow Agent” means the Escrow Agent under the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the date of this
Agreement, among the Company, Craig-Hallum Capital Group LLC and the Escrow
Agent.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Notice” has the meaning set forth in Section 4.3(a).

 

“First Warrants” means the Common Stock purchase warrants in the form of Exhibit
A, which are issuable to the Investors at the Initial Closing.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Initial Closing” means the initial closing of the purchase and sale of the
Securities pursuant to Article II.

 

“Initial Closing Date” means the third Business Day immediately following the
date on which all of the conditions set forth in Sections 5.1 and 5.2 that are
applicable to the Initial Closing are satisfied, or such other date as the
parties may agree.

 

“Initial Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Investor Party” has the meaning set forth in Section 4.9.

 

2

--------------------------------------------------------------------------------


 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, or (iii) an adverse impairment to the Company’s ability to perform
on a timely basis its obligations under any Transaction Document.

 

“New Issue Securities” has the meaning set forth in Section 4.3.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Unit Purchase Price” equals $3.25.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit B hereto.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Second Closing” means the second closing of the purchase and sale of the
Securities pursuant to Section 2.3.

 

“Second Closing Date” means the third Business Day immediately following the
date on which all of the conditions set forth in Sections 5.1 and 5.2 that are
applicable to the Second Closing are satisfied, or such other date as the
parties may agree.

 

“Second Company Deliverables” has the meaning set forth in Section 2.4(a).

 

“Second Warrants” means the Common Stock purchase warrants in the form of
Exhibit A, which are issuable to the Investors at the Second Closing.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement, including any Additional Shares.

 

“Short Sales” has the meaning set forth in Section 3.2(f).

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

 

“Threshold Price” means the Per Unit Purchase Price (subject to equitable
adjustment for stock splits, recombinations and similar events that may occur
following the Initial Closing Date and prior to the date in question).

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Escrow Agreement, and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Voting Agreement” has the meaning set forth in Section 5.1(g).

 

“Warrants” means, collectively, the First Warrants and the Second Warrants.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II.
PURCHASE AND SALE


 


2.1   CLOSINGS.  THE COMPANY AGREES TO SELL, AND EACH INVESTOR AGREES TO
PURCHASE, THE SECURITIES SET FORTH IN SECTION 2.2, AND, SUBJECT TO ARTICLE V,
SECTION 2.3.  THE INITIAL CLOSING SHALL TAKE PLACE AT THE OFFICES OF BRYAN CAVE
LLP, 1290 AVENUE OF THE AMERICAS, NEW YORK, NY 10104 AT 4:30 P.M. (NEW YORK
TIME) ON THE INITIAL CLOSING DATE OR AT SUCH OTHER LOCATION OR TIME AS THE
PARTIES MAY AGREE.

 

4

--------------------------------------------------------------------------------


 


2.2   INITIAL CLOSING DELIVERIES.  (A)  AT THE INITIAL CLOSING, THE COMPANY
SHALL DELIVER OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING (THE
“INITIAL COMPANY DELIVERABLES”):


 

(I)            A CERTIFICATE EVIDENCING THE NUMBER OF SHARES TO BE DELIVERED TO
SUCH INVESTOR AT THE INITIAL CLOSING (WHICH SHALL NOT, FOR ALL INVESTORS IN THE
AGGREGATE, EXCEED 592,372 SHARES OF COMMON STOCK), AS SET FORTH OPPOSITE ITS
NAME ON SCHEDULE I HERETO, REGISTERED IN THE NAME OF SUCH INVESTOR (THE NUMBER
OF SHARES ISSUABLE TO EACH INVESTOR AT THE INITIAL CLOSING AS SET FORTH OPPOSITE
ITS NAME ON SCHEDULE I HERETO);

 

(II)           A FIRST WARRANT, REGISTERED IN THE NAME OF SUCH INVESTOR,
PURSUANT TO WHICH SUCH INVESTOR SHALL HAVE THE RIGHT TO ACQUIRE THE NUMBER OF
SHARES OF COMMON STOCK THAT EQUALS 40% OF THE NUMBER OF SHARES ISSUABLE TO SUCH
INVESTOR PURSUANT TO SECTION 2.2(A)(I);

 

(III)          THE LEGAL OPINION OF COMPANY COUNSEL, IN AGREED FORM, ADDRESSED
TO THE INVESTORS;

 

(IV)          THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY THE COMPANY;
AND

 

(V)           THE ESCROW AGREEMENT, DULY EXECUTED BY THE COMPANY.

 


(B)   AT THE INITIAL CLOSING, EACH INVESTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED THE FOLLOWING (THE “INVESTOR DELIVERABLES”):


 

(I)            ITS INVESTMENT AMOUNT (ROUNDED UP TO THE NEAREST WHOLE DOLLAR) AS
SET FORTH OPPOSITE ITS NAME ON SCHEDULE I HERETO, WHICH SHALL HAVE BEEN
DEPOSITED IN ACCORDANCE WITH SECTION 4.14 AND WHICH WILL BE DISTRIBUTED IN
ACCORDANCE WITH JOINT WRITTEN INSTRUCTIONS PROVIDED BY THE COMPANY AND
CRAIG-HALLUM CAPITAL GROUP LLC; AND

 

(II)           THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY SUCH INVESTOR.

 


2.3   SECOND CLOSING.  THE SECOND CLOSING SHALL TAKE PLACE AT THE OFFICES OF
BRYAN CAVE LLP, 1290 AVENUE OF THE AMERICAS, NEW YORK, NY 10104 AT 4:30 P.M.
(NEW YORK TIME) ON THE SECOND CLOSING DATE OR AT SUCH OTHER LOCATION OR TIME AS
THE PARTIES MAY AGREE.  AT THE SECOND CLOSING OR ANY SUBSEQUENT CLOSING, THE
COMPANY AGREES TO DELIVER THE SECURITIES SET FORTH IN SECTION 2.4.


 


2.4   SECOND CLOSING DELIVERIES.  AT THE SECOND CLOSING, THE COMPANY SHALL
DELIVER OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING (THE “SECOND
COMPANY DELIVERABLES”):


 

(I)            A CERTIFICATE EVIDENCING THE NUMBER OF SHARES TO BE DELIVERED TO
THE INVESTORS AT THE SECOND CLOSING AS SET FORTH OPPOSITE THEIR RESPECTIVE NAMES
ON SCHEDULE I HERETO, REGISTERED IN THE NAME OF SUCH INVESTOR (THE NUMBER OF
SHARES ISSUABLE TO EACH INVESTOR AT THE SECOND CLOSING AS SET FORTH OPPOSITE ITS
NAME ON SCHEDULE I HERETO);

 

(II)           A SECOND WARRANT, REGISTERED IN THE NAME OF SUCH INVESTOR,
PURSUANT TO WHICH SUCH INVESTOR SHALL HAVE THE RIGHT TO ACQUIRE THE NUMBER OF
SHARES OF COMMON

 

5

--------------------------------------------------------------------------------


 

Stock that equals 40% of the number of Shares issuable to such Investor pursuant
to Section 2.4(a)(i); and

 

(III)          THE LEGAL OPINION OF COMPANY COUNSEL, IN AGREED FORM, ADDRESSED
TO THE INVESTORS.

 


2.5   TERMINATION.  IF BY THE APPLICABLE DATES SET FORTH IN SECTIONS 5.1 AND 5.2
THE CONDITIONS SET FORTH THEREIN THAT APPLY TO A CLOSING SHALL NOT HAVE BEEN
FULFILLED BY THE COMPANY, THEN EACH INVESTOR SHALL, AT ITS ELECTION, BE RELIEVED
OF ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT AS TO SUCH CLOSING WITHOUT
THEREBY WAIVING ANY OTHER RIGHT IT MAY HAVE BY REASON OF SUCH FAILURE OR SUCH
NON-FULFILLMENT.  IF BY THE APPLICABLE DATE AS SET FORTH IN SECTIONS 5.1 AND
5.2, ANY OF THE CONDITIONS SET FORTH IN ARTICLE 5 OF THIS AGREEMENT THAT APPLY
TO THE APPLICABLE CLOSING SHALL NOT HAVE BEEN FULFILLED BY ANY INVESTOR, THE
COMPANY SHALL, AT ITS ELECTION, BE RELIEVED OF ALL OBLIGATIONS TO SUCH INVESTOR
UNDER THIS AGREEMENT AS TO SUCH CLOSING WITHOUT THEREBY WAIVING ANY OTHER RIGHT
IT MAY HAVE BY REASON OF SUCH FAILURE OR SUCH NON-FULFILLMENT; PROVIDED, THAT
SUCH INVESTOR WILL BE ENTITLED TO THE RETURN OF THE FUNDS IF IT HAS DELIVERED
THEM TO THE COMPANY AS TO THE CLOSING OR CLOSINGS IN QUESTION.  IN THE EVENT
THAT THE COMPANY’S SHAREHOLDERS DO NOT APPROVE THE PROPOSAL, THE COMPANY AND
EACH INVESTOR SHALL BE RELIEVED OF ITS OBLIGATIONS UNDER THIS AGREEMENT AS TO
THE SECOND CLOSING AND THE COMPANY WILL CAUSE THE SUBSCRIPTION FUNDS TO BE
PROMPTLY RETURNED TO INVESTORS WITH INTEREST ACCRUED THEREON FROM THE DATE OF
THE INITIAL CLOSING.


 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


 


3.1   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY MAKES
THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO EACH INVESTOR:


 


(A)   SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR INDIRECT SUBSIDIARIES OTHER
THAN AS SPECIFIED IN THE SEC REPORTS.  EXCEPT AS DISCLOSED IN SCHEDULE 3.1(A),
THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY AND ALL LIENS, AND ALL THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.


 


(B)   ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH SUBSIDIARY ARE DULY
INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS
APPLICABLE), WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. 
NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE PROVISIONS
OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS.  THE COMPANY AND EACH SUBSIDIARY ARE DULY
QUALIFIED TO CONDUCT ITS RESPECTIVE BUSINESSES AND ARE IN GOOD STANDING AS A
FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF
THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS
THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

6

--------------------------------------------------------------------------------


 


(C)   AUTHORIZATION; ENFORCEMENT.  SUBJECT TO THE COMPANY OBTAINING THE VOTE OF
ITS SHAREHOLDERS IN FAVOR OF THE PROPOSAL (AS DEFINED IN SECTION 4.13), THE
COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS
AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND
DELIVERY OF EACH OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER
ACTION IS REQUIRED BY THE COMPANY IN CONNECTION THEREWITH.  EACH TRANSACTION
DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY THE COMPANY
AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’
RIGHTS AND REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(D)   NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT,
INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY
TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF
CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)   FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO OBTAIN
ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR MAKE ANY
FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL OR OTHER
GOVERNMENTAL AUTHORITY OR OTHER PERSON IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN
(I) THE FILING WITH THE COMMISSION OF ONE OR MORE REGISTRATION STATEMENTS IN
ACCORDANCE WITH THE REQUIREMENTS REGISTRATION RIGHTS AGREEMENT, (II) FILINGS
REQUIRED BY STATE SECURITIES LAWS, (III) THE FILING OF A NOTICE OF SALE OF
SECURITIES ON FORM D WITH THE COMMISSION UNDER REGULATION D OF THE SECURITIES
ACT, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH SECTION 4.6 AND 4.11, (V) THE
COMPANY OBTAINING THE CONSENT OF ITS SHAREHOLDERS IN FAVOR OF THE PROPOSAL
PURSUANT TO SECTION 4.13, (VI) THE FILING OF A NOTIFICATION OF LISTING OF
ADDITIONAL SHARES WITH THE NASDAQ STOCK MARKET, AND (VII) THOSE THAT HAVE BEEN
MADE OR OBTAINED PRIOR TO THE DATE OF THIS AGREEMENT.


 


(F)    ISSUANCE OF THE SECURITIES.  ON OR PRIOR TO EACH CLOSING DATE, THE
SECURITIES ISSUABLE ON SUCH CLOSING DATE SHALL HAVE BEEN DULY AUTHORIZED AND,
WHEN ISSUED AND PAID FOR IN

 

7

--------------------------------------------------------------------------------


 

accordance with the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  On or prior to each
Closing Date, the Company shall have reserved from its duly authorized capital
stock the shares of Common Stock issuable on such Closing Date pursuant to this
Agreement and the Warrants in order to issue the Shares and the Warrant Shares.


 


(G)   CAPITALIZATION.  THE NUMBER OF SHARES AND TYPE OF ALL AUTHORIZED, ISSUED
AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND ALL SHARES OF COMMON STOCK
RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS OPTION AND INCENTIVE PLANS, IS
SPECIFIED IN THE SEC REPORTS AND ON SCHEDULE 3.1(G).  EXCEPT AS SPECIFIED IN THE
SEC REPORTS AND ON SCHEDULE 3.1(G), NO SECURITIES OF THE COMPANY ARE ENTITLED TO
PREEMPTIVE OR SIMILAR RIGHTS, AND NO PERSON HAS ANY RIGHT OF FIRST REFUSAL,
PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS SPECIFIED
IN THE SEC REPORTS AND ON SCHEDULE 3.1(G), THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF CAPITAL STOCK OF THE COMPANY, OR CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY
BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK OF THE COMPANY, OR
SECURITIES OR RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF CAPITAL STOCK OF
THE COMPANY.  THE ISSUE AND SALE OF THE SECURITIES WILL NOT, IMMEDIATELY OR WITH
THE PASSAGE OF TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF CAPITAL STOCK OF
THE COMPANY OR OTHER SECURITIES TO ANY PERSON (OTHER THAN THE INVESTORS UNDER
THE TRANSACTION DOCUMENTS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF
COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE
UNDER SUCH SECURITIES.


 


(H)   SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL REPORTS,
FORMS OR OTHER INFORMATION REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR
THE TWELVE MONTHS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW TO FILE SUCH REPORTS) (THE FOREGOING MATERIALS BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE
SCHEDULES TO THIS AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY
BASIS OR HAS TIMELY FILED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR
RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC
REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED, EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND
FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL,
IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.  FOR PURPOSES OF THIS AGREEMENT, ANY
REPORTS, FORMS OR OTHER INFORMATION PROVIDED TO THE

 

8

--------------------------------------------------------------------------------


 

Commission, whether by filing, furnishing or otherwise providing, is included in
the term “filed” (or any derivations thereof).


 


(I)    PRESS RELEASES.  THE PRESS RELEASES DISSEMINATED BY THE COMPANY DURING
THE TWELVE MONTHS PRECEDING THE DATE OF THIS AGREEMENT TAKEN AS A WHOLE DO NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE AND WHEN MADE,
NOT MISLEADING.


 


(J)    MATERIAL CHANGES.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL
STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN
THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS
HAD OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT,
(II) THE COMPANY HAS NOT INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE)
OTHER THAN (A) TRADE PAYABLES, ACCRUED EXPENSES AND OTHER LIABILITIES INCURRED
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B)
LIABILITIES (NOT TO EXCEED $200,000) NOT REQUIRED TO BE REFLECTED IN THE
COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN
FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED ITS METHOD
OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS NOT DECLARED
OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS
SHAREHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM
ANY SHARES OF ITS CAPITAL STOCK, EXCEPT FOR DIVIDENDS DISTRIBUTED TO THE HOLDERS
OF THE COMPANY’S SERIES A CONVERTIBLE PREFERRED STOCK AS REQUIRED BY THE
CERTIFICATE OF DESIGNATION FOR THE SERIES A CONVERTIBLE PREFERRED STOCK, AND (V)
THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES, EXCEPT PURSUANT TO EXISTING
COMPANY STOCK OPTION PLANS AND CONSISTENT WITH PAST PRACTICE. THE COMPANY DOES
NOT HAVE PENDING BEFORE THE COMMISSION ANY REQUEST FOR CONFIDENTIAL TREATMENT OF
INFORMATION.


 


(K)   LITIGATION.  THERE IS NO ACTION WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC REPORTS,
COULD, IF THERE WERE AN UNFAVORABLE DECISION, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER
THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR OFFICER THEREOF (IN HIS OR
HER CAPACITY AS SUCH), IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A
CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A
CLAIM OF BREACH OF FIDUCIARY DUTY, EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC
REPORTS.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT
PENDING ANY INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR ANY CURRENT
OR FORMER DIRECTOR OR OFFICER OF THE COMPANY (IN HIS OR HER CAPACITY AS SUCH). 
THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY
SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.


 


(L)    LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE KNOWLEDGE
OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE EMPLOYEES OF THE COMPANY.


 


(M)  COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY (I) IS IN DEFAULT UNDER
OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN WAIVED THAT,
WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY THE COMPANY
OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY RECEIVED NOTICE
OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN

 

9

--------------------------------------------------------------------------------


 

violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company is in compliance
with all effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder, that are applicable to it, except
where such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.


 


(N)   REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY SUCH PERMITS.


 


(O)   TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND
MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY OWNED BY THEM THAT IS
MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND MARKETABLE TITLE IN ALL
PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY
AND THE SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE
LEASES OF WHICH THE COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE, EXCEPT AS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(P)   PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR HAVE
RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND OTHER SIMILAR
RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN CONNECTION WITH THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND WHICH THE FAILURE TO
SO HAVE COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
RIGHTS”).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A WRITTEN NOTICE
THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATE OR INFRINGE UPON THE RIGHTS OF ANY PERSON.  EXCEPT AS SET FORTH IN THE
SEC REPORTS, TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY
RIGHTS ARE ENFORCEABLE (EXCEPT FOR PENDING PATENT APPLICATIONS AND TRADEMARK
APPLICATIONS) AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF
THE INTELLECTUAL PROPERTY RIGHTS.


 


(Q)   INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS AND IN SUCH
AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
THE SUBSIDIARIES ARE ENGAGED.  THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL
NOT BE ABLE TO RENEW ITS AND THE

 

10

--------------------------------------------------------------------------------


 

Subsidiaries’ existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent with market for the Company’s and such
Subsidiaries’ respective lines of business.


 


(R)    TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN THE
SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A
PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR
SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH
EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR
PARTNER, OF THE NATURE OR AMOUNT THAT WOULD REQUIRE DISCLOSURE IN THE SEC
REPORTS.


 


(S)   INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND THE SUBSIDIARIES MAINTAIN A
SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15(D)-15(E) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN
TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING
THE PERIOD IN WHICH THE COMPANY’S FORM 10-KSB OR 10-QSB, AS THE CASE MAY BE, IS
BEING PREPARED.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE
EFFECTIVENESS OF THE COMPANY’S CONTROLS AND PROCEDURES AS OF THE LAST DAY OF THE
PERIOD COVERED BY THE FORM 10-QSB FOR THE COMPANY’S MOST RECENTLY ENDED FISCAL
QUARTER (SUCH DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST
RECENTLY FILED FORM 10-KSB OR FORM 10-QSB THE CONCLUSIONS OF THE CERTIFYING
OFFICERS ABOUT THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED
ON THEIR EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE,
THERE HAVE BEEN NO SIGNIFICANT CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS
DESCRIBED IN ITEM 308(C) OF REGULATION S-K UNDER THE EXCHANGE ACT) OR, TO THE
COMPANY’S KNOWLEDGE, WITHOUT INQUIRY, IN OTHER FACTORS THAT COULD SIGNIFICANTLY
AND ADVERSELY AFFECT THE COMPANY’S INTERNAL CONTROLS.


 


(T)    SOLVENCY.  BASED ON THE FINANCIAL CONDITION OF THE COMPANY AS OF THE
CLOSING DATE (AND ASSUMING THAT THE CLOSING SHALL HAVE OCCURRED), (I) THE
COMPANY’S FAIR SALEABLE VALUE OF ITS ASSETS EXCEEDS THE AMOUNT THAT WILL BE
REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS THEY MATURE; (II) THE
COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY ON ITS
BUSINESS FOR THE CURRENT FISCAL YEAR AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL
REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL
REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF; AND (III) THE CURRENT CASH FLOW
OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO

 

11

--------------------------------------------------------------------------------


 

liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


 


(U)   CERTAIN FEES.  EXCEPT AS DESCRIBED IN SCHEDULE 3.1(U), NO BROKERAGE OR
FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY
BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT
BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  THE INVESTORS SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES
OR WITH RESPECT TO ANY CLAIMS (OTHER THAN SUCH FEES OR COMMISSIONS OWED BY AN
INVESTOR PURSUANT TO WRITTEN AGREEMENTS EXECUTED BY SUCH INVESTOR WHICH FEES OR
COMMISSIONS SHALL BE THE SOLE RESPONSIBILITY OF SUCH INVESTOR) MADE BY OR ON
BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY
BE DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(V)   CERTAIN REGISTRATION MATTERS.  ASSUMING THE ACCURACY OF THE INVESTORS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(B)-(E), NO REGISTRATION
UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SHARES AND
WARRANT SHARES BY THE COMPANY TO THE INVESTORS UNDER THE TRANSACTION DOCUMENTS. 
THE COMPANY IS ELIGIBLE TO REGISTER THE RESALE OF ITS COMMON STOCK BY THE
INVESTORS ON FORM S-3 PROMULGATED UNDER THE SECURITIES ACT.  EXCEPT AS SPECIFIED
IN SCHEDULE 3.1(V), THE COMPANY HAS NOT GRANTED OR AGREED TO GRANT TO ANY PERSON
ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES
OF THE COMPANY REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY THAT HAVE NOT BEEN SATISFIED OR EXERCISED.


 


(W)  LISTING AND MAINTENANCE REQUIREMENTS.  EXCEPT AS SPECIFIED IN THE SEC
REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS PRECEDING THE DATE HEREOF,
RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT THAT THE COMPANY IS NOT IN
COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS THEREOF.  THE COMPANY
IS, AND HAS NO REASON TO BELIEVE THAT IT WILL NOT IN THE FORESEEABLE FUTURE
CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND MAINTENANCE REQUIREMENTS FOR
CONTINUED LISTING OF THE COMMON STOCK ON THE TRADING MARKET ON WHICH THE COMMON
STOCK IS CURRENTLY LISTED OR QUOTED.  NO APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY IS REQUIRED FOR THE COMPANY TO ISSUE AND DELIVER TO THE INVESTORS THE
SECURITIES CONTEMPLATED BY THE TRANSACTION DOCUMENTS AT THE INITIAL CLOSING. 
SUBJECT TO OBTAINING SHAREHOLDER APPROVAL OF THE PROPOSAL, THE ISSUANCE AND SALE
OF THE SECURITIES UNDER THE TRANSACTION DOCUMENTS AT THE SECOND CLOSING OR ANY
SUBSEQUENT CLOSING DO NOT CONTRAVENE THE RULES AND REGULATIONS OF THE TRADING
MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED.


 


(X)    INVESTMENT COMPANY.  THE COMPANY IS NOT, AND IS NOT AN AFFILIATE OF, AND
IMMEDIATELY FOLLOWING THE CLOSING WILL NOT HAVE BECOME, AN “INVESTMENT COMPANY”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(Y)   APPLICATION OF TAKEOVER PROTECTIONS.  THE CONTROL SHARE ACQUISITION
PROVISIONS OF THE MINNESOTA BUSINESS CORPORATION ACT ARE INAPPLICABLE TO THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY HAS NOT ADOPTED ANY
POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER
SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF

 

12

--------------------------------------------------------------------------------


 

Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors or
shareholders of the Company prior to the Closing Date as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.  Section 673 of the Minnesota Business Corporation Act pertaining to
business combinations is applicable to the Company; however, the transaction
contemplated by this Agreement does not constitute a business combination.


 


(Z)    NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES NOT HAVE ANY AGREEMENT OR
UNDERSTANDING WITH ANY INVESTOR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED IN THE TRANSACTION DOCUMENTS.


 


(AA)         DISCLOSURE.  EXCEPT AS SET FORTH IN SCHEDULE 3.1(AA), THE COMPANY
CONFIRMS THAT NEITHER IT NOR ANY PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY
INVESTOR OR ITS RESPECTIVE AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE
COMPANY BELIEVES CONSTITUTES MATERIAL, NON-PUBLIC INFORMATION EXCEPT INSOFAR AS
THE EXISTENCE AND TERMS OF THE PROPOSED TRANSACTIONS HEREUNDER MAY CONSTITUTE
SUCH INFORMATION. THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE INVESTORS WILL
RELY ON THE FOREGOING REPRESENTATIONS AND COVENANTS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.  ALL DISCLOSURE PROVIDED TO THE INVESTORS REGARDING
THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED BY
OR ON BEHALF OF THE COMPANY (INCLUDING THE COMPANY’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT) ARE TRUE AND CORRECT AND DO NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


3.2   REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.  EACH INVESTOR HEREBY,
FOR ITSELF AND FOR NO OTHER INVESTOR, REPRESENTS AND WARRANTS TO THE COMPANY AS
FOLLOWS:


 


(A)   ORGANIZATION; AUTHORITY.  IF APPLICABLE, SUCH INVESTOR IS AN ENTITY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR PARTNERSHIP
POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(B)   INVESTMENT INTENT.  SUCH INVESTOR IS ACQUIRING THE SECURITIES AS PRINCIPAL
FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF, WITHOUT
PREJUDICE, HOWEVER, TO SUCH INVESTOR’S RIGHT AT ALL

 

13

--------------------------------------------------------------------------------


 

times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws.  Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities for any
period of time.  Such Investor is acquiring the Securities hereunder in the
ordinary course of its business. Such Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


 


(C)   INVESTOR STATUS.  AT THE TIME SUCH INVESTOR WAS OFFERED THE SECURITIES, IT
WAS, AND AT THE DATE HEREOF IT IS, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(A) UNDER THE SECURITIES ACT.  SUCH INVESTOR IS NOT A REGISTERED
BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


 


(D)   GENERAL SOLICITATION.  SUCH INVESTOR IS NOT PURCHASING THE SECURITIES AS A
RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION REGARDING
THE SECURITIES PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT ANY SEMINAR OR ANY OTHER
GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(E)   ACCESS TO INFORMATION.  SUCH INVESTOR ACKNOWLEDGES THAT IT HAS REVIEWED
THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED (I) THE OPPORTUNITY TO ASK SUCH
QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO RECEIVE ANSWERS FROM,
REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND CONDITIONS OF THE
OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING IN THE SECURITIES;
(II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE SUBSIDIARIES AND THEIR
RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS, BUSINESS, PROPERTIES,
MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO EVALUATE ITS INVESTMENT; AND
(III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION THAT THE COMPANY
POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE EFFORT OR EXPENSE THAT IS
NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO THE
INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION CONDUCTED BY OR
ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND
OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS
OF THE DISCLOSURE MATERIALS AND THE COMPANY’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE TRANSACTION DOCUMENTS.


 


(F)    CERTAIN TRADING ACTIVITIES.  SUCH INVESTOR HAS NOT DIRECTLY OR
INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY
UNDERSTANDING WITH SUCH INVESTOR, ENGAGED IN ANY TRADING IN ANY SECURITIES OF
THE COMPANY (INCLUDING, WITHOUT LIMITATIONS, ANY SHORT SALES (DEFINED BELOW)
INVOLVING THE COMPANY’S SECURITIES) DURING THE 20 TRADING DAYS PRIOR TO THE TIME
THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY
THE COMPANY.  FOR PURPOSES OF THIS SECTION, “SHORT SALES” INCLUDE, WITHOUT
LIMITATION, ALL “SHORT SALES” AS DEFINED IN RULE 3B-3 OF THE EXCHANGE ACT AND
INCLUDE ALL TYPES OF DIRECT AND INDIRECT STOCK PLEDGES, FORWARD SALE CONTRACTS,
OPTIONS, PUTS, CALLS, SHORT SALES, SWAPS AND SIMILAR ARRANGEMENTS (INCLUDING ON
A TOTAL RETURN BASIS), AND SALES AND OTHER TRANSACTIONS THROUGH NON-US BROKER
DEALERS OR FOREIGN REGULATED BROKERS HAVING THE EFFECT OF HEDGING THE SECURITIES
OR INVESTMENT MADE UNDER THIS AGREEMENT.  AS OF THE DATE OF THIS AGREEMENT, SUCH
INVESTOR HAS NO OPEN SHORT POSITION IN THE COMMON STOCK, AND COVENANTS THAT
NEITHER IT NOR ANY PERSON ACTING ON ITS BEHALF OR PURSUANT TO ANY UNDERSTANDING
WITH IT WILL ENGAGE IN ANY SHORT SALES PRIOR TO THE PUBLIC DISCLOSURE OF THE
MATERIAL TERMS OF THIS TRANSACTION BY THE COMPANY.

 

14

--------------------------------------------------------------------------------


 


(G)   LIMITED OWNERSHIP.      THE PURCHASE BY SUCH INVESTOR OF THE SECURITIES
ISSUABLE TO IT AT THE CLOSINGS WILL NOT RESULT IN SUCH INVESTOR (INDIVIDUALLY OR
TOGETHER WITH OTHER PERSON WITH WHOM SUCH INVESTOR HAS IDENTIFIED, OR WILL HAVE
IDENTIFIED, ITSELF AS PART OF A “GROUP” IN A PUBLIC FILING MADE WITH THE
COMMISSION INVOLVING THE COMPANY’S SECURITIES) ACQUIRING, OR OBTAINING THE RIGHT
TO ACQUIRE, IN EXCESS OF 19.999% OF THE OUTSTANDING SHARES OF COMMON STOCK OR
THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION BASIS THAT ASSUMES THAT
THE CLOSINGS SHALL HAVE OCCURRED.  SUCH INVESTOR DOES NOT PRESENTLY INTEND TO,
ALONE OR TOGETHER WITH OTHERS, MAKE A PUBLIC FILING WITH THE COMMISSION TO
DISCLOSE THAT IT HAS (OR THAT IT TOGETHER WITH SUCH OTHER PERSONS HAVE)
ACQUIRED, OR OBTAINED THE RIGHT TO ACQUIRE, AS A RESULT OF THE CLOSINGS (WHEN
ADDED TO ANY OTHER SECURITIES OF THE COMPANY THAT IT OR THEY THEN OWN OR HAVE
THE RIGHT TO ACQUIRE), IN EXCESS OF 19.999% OF THE OUTSTANDING SHARES OF COMMON
STOCK OR THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION BASIS THAT
ASSUMES THAT THE CLOSINGS SHALL HAVE OCCURRED.


 


(H)   INDEPENDENT INVESTMENT DECISION.  SUCH INVESTOR HAS INDEPENDENTLY
EVALUATED THE MERITS OF ITS DECISION TO PURCHASE SECURITIES PURSUANT TO THIS
AGREEMENT, AND SUCH INVESTOR CONFIRMS THAT IT HAS NOT RELIED ON THE ADVICE OF
ANY OTHER INVESTOR’S BUSINESS AND/OR LEGAL COUNSEL IN MAKING SUCH DECISION.  IF
SUCH INVESTOR IS OTHER THAN SF CAPITAL PARTNERS LTD., SUCH INVESTOR REPRESENTS
AND WARRANTS THAT BRYAN CAVE LLP HAS NOT ACTED AS ITS LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 


4.1   (A)   SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND
FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE SECURITIES
OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, TO THE COMPANY, TO
AN AFFILIATE OF AN INVESTOR OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED IN
SECTION 4.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE
COMPANY AN OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE
OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT
THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES
UNDER THE SECURITIES ACT.


 


(B)        CERTIFICATES EVIDENCING THE SECURITIES WILL CONTAIN THE FOLLOWING
LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER SECTION 4.1(C):


 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR

 

15

--------------------------------------------------------------------------------


 

PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT AN INVESTOR MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT OR ACCOUNT, SUCH
INVESTOR MAY TRANSFER PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED
PARTIES, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  SUCH A PLEDGE
OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT OF THE COMPANY AND NO
LEGAL OPINION OF LEGAL COUNSEL TO THE PLEDGEE, SECURED PARTY OR PLEDGOR SHALL BE
REQUIRED IN CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL OPINION MAY BE REQUIRED
IN CONNECTION WITH A SUBSEQUENT TRANSFER FOLLOWING DEFAULT BY THE INVESTOR
TRANSFEREE OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED OF SUCH PLEDGE.  AT THE
APPROPRIATE INVESTOR’S EXPENSE, THE COMPANY WILL EXECUTE AND DELIVER SUCH
REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF SECURITIES MAY
REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE SECURITIES
INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS SUPPLEMENT UNDER
RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE PROVISION OF THE
SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING SHAREHOLDERS
THEREUNDER.


 


(C)        CERTIFICATES EVIDENCING THE SHARES AND WARRANT SHARES SHALL NOT
CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)): (I)
FOLLOWING A SALE OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT (INCLUDING THE REGISTRATION STATEMENT), OR (II) FOLLOWING A SALE OF
SUCH SHARES OR WARRANT SHARES PURSUANT TO RULE 144 (ASSUMING THE TRANSFEROR IS
NOT AN AFFILIATE OF THE COMPANY), OR (III) WHILE SUCH SHARES OR WARRANT SHARES
ARE ELIGIBLE FOR SALE UNDER RULE 144(K).  FOLLOWING SUCH TIME AS RESTRICTIVE
LEGENDS ARE NOT REQUIRED TO BE PLACED ON CERTIFICATES REPRESENTING SHARES OR
WARRANT SHARES PURSUANT TO THE PRECEDING SENTENCE, THE COMPANY WILL, NO LATER
THAN THREE TRADING DAYS FOLLOWING THE DELIVERY BY AN INVESTOR TO THE COMPANY OR
THE COMPANY’S TRANSFER AGENT OF A CERTIFICATE REPRESENTING SHARES OR WARRANT
SHARES CONTAINING A RESTRICTIVE LEGEND, DELIVER OR CAUSE TO BE DELIVERED TO SUCH
INVESTOR A CERTIFICATE REPRESENTING SUCH SHARES OR WARRANT SHARES THAT IS FREE
FROM ALL RESTRICTIVE AND OTHER LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION
ON ITS RECORDS OR GIVE INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT
ENLARGE THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION.


 


4.2   FURNISHING OF INFORMATION.  AS LONG AS ANY INVESTOR OWNS THE SECURITIES,
THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF
AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY
THE COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT.  AS LONG AS ANY
INVESTOR OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS
PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH TO THE INVESTORS AND MAKE
PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE INVESTORS TO SELL THE SHARES AND WARRANT SHARES UNDER RULE 144.
THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY
HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE SHARES AND WARRANT SHARES

 

16

--------------------------------------------------------------------------------


 

without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.


 


4.3   PARTICIPATION RIGHTS.  IF AT ANY TIME PRIOR TO THE ONE-YEAR ANNIVERSARY OF
THE INITIAL CLOSING DATE, THE COMPANY PROPOSES TO ISSUE ANY EQUITY COMMON STOCK
OR COMMON STOCK EQUIVALENTS (COLLECTIVELY, “NEW ISSUE SECURITIES”), THE COMPANY
SHALL FIRST OFFER THE NEW ISSUE SECURITIES TO THE INVESTORS IN ACCORDANCE WITH
THE FOLLOWING PROVISIONS:


 


(A)   THE COMPANY SHALL PUBLICLY DISCLOSE ITS INTENTION TO ISSUE NEW SECURITIES
IN A MANNER SUCH THAT INVESTORS WILL NOT BE IN POSSESSION OF MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AS A RESULT OF THE PROVISIONS OF THIS SECTION
(INCLUDING RECEIPT OF A FIRST NOTICE, AND THEN GIVE A WRITTEN NOTICE TO EACH
INVESTOR (THE “FIRST NOTICE”) STATING (I) ITS INTENTION TO ISSUE THE NEW ISSUE
SECURITIES, (II) THE NUMBER AND DESCRIPTION OF THE NEW ISSUE SECURITIES PROPOSED
TO BE ISSUED AND (III) THE PURCHASE PRICE (CALCULATED AS OF THE PROPOSED
ISSUANCE DATE) AND THE OTHER TERMS AND CONDITIONS UPON WHICH THE COMPANY IS
OFFERING THE NEW ISSUE SECURITIES.


 


(B)   TRANSMITTAL OF THE FIRST NOTICE TO THE INVESTORS BY THE COMPANY SHALL
CONSTITUTE AN OFFER BY THE COMPANY TO SELL TO EACH INVESTOR (I) UP TO ITS PRO
RATA PORTION (BASED UPON SUCH INVESTOR’S INVESTMENT AMOUNT RELATIVE TO THE
INVESTMENT AMOUNT OF ALL INVESTORS HEREUNDER) OF THE NEW ISSUE SECURITIES (THE
“BASIC AMOUNT”) FOR THE PRICE AND UPON THE TERMS AND CONDITIONS SET FORTH IN THE
FIRST NOTICE AND (II) WITH RESPECT TO EACH INVESTOR THAT ELECTS TO PURCHASE ITS
BASIC AMOUNT, ANY ADDITIONAL PORTION OF THE NEW ISSUE SECURITIES ATTRIBUTABLE TO
THE BASIC AMOUNTS OF OTHER INVESTORS AS SUCH INVESTOR SHALL INDICATE IT WILL
PURCHASE OR ACQUIRE SHOULD THE OTHER INVESTORS SUBSCRIBE FOR LESS THAN THEIR
BASIC AMOUNTS (THE “UNDERSUBSCRIPTION AMOUNT”).  FOR A PERIOD OF FIVE (5)
BUSINESS DAYS AFTER RECEIPT OF THE OF THE FIRST NOTICE, EACH INVESTOR SHALL HAVE
THE OPTION, EXERCISABLE BY WRITTEN NOTICE TO THE COMPANY, TO ACCEPT THE
COMPANY’S OFFER AS TO ALL OR ANY PART OF SUCH INVESTOR’S BASIC AMOUNT AND, IF
SUCH INVESTOR SHALL ELECT TO PURCHASE ALL OF ITS BASIC AMOUNT, THE
UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH INVESTOR ELECTS TO PURCHASE (IN
EITHER CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC AMOUNTS SUBSCRIBED FOR
BY ALL INVESTORS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC AMOUNTS, THEN EACH
INVESTOR WHO HAS SET FORTH AN UNDERSUBSCRIPTION AMOUNT IN ITS NOTICE OF
ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC AMOUNTS
SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR; PROVIDED,
HOWEVER, THAT IF THE UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED THE
DIFFERENCE BETWEEN THE TOTAL OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS
SUBSCRIBED FOR (THE “AVAILABLE UNDERSUBSCRIPTION AMOUNT”), EACH INVESTOR WHO HAS
SUBSCRIBED FOR ANY UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE THAT
PORTION OF THE AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT OF SUCH
INVESTOR BEARS TO THE TOTAL BASIC AMOUNTS OF ALL INVESTORS THAT HAVE SUBSCRIBED
FOR UNDERSUBSCRIPTION AMOUNTS, SUBJECT TO ROUNDING BY THE BOARD OF DIRECTORS TO
THE EXTENT ITS DEEMS REASONABLY NECESSARY.  IF TWO OR MORE TYPES OF NEW ISSUE
SECURITIES ARE TO BE ISSUED OR NEW ISSUE SECURITIES ARE TO BE ISSUED TOGETHER
WITH OTHER TYPES OF SECURITIES, INCLUDING, WITHOUT LIMITATION, DEBT SECURITIES,
IN A SINGLE TRANSACTION OR RELATED TRANSACTIONS, THE RIGHTS TO PURCHASE NEW
ISSUE SECURITIES GRANTED TO THE INVESTORS UNDER THIS SECTION MUST BE EXERCISED
TO PURCHASE ALL TYPES OF NEW ISSUE SECURITIES AND SUCH OTHER SECURITIES IN THE
SAME PROPORTION AS SUCH NEW ISSUE SECURITIES AND OTHER SECURITIES ARE TO BE
ISSUED BY THE COMPANY.

 

17

--------------------------------------------------------------------------------


 


(C)   THE COMPANY SHALL HAVE TWENTY (20) TRADING DAYS FROM THE EXPIRATION OF THE
PERIOD SET FORTH IN SECTION 4.3(B) ABOVE TO ISSUE, SELL OR EXCHANGE ALL OR ANY
PART OF SUCH NEW ISSUE SECURITIES AS TO WHICH A NOTICE OF ACCEPTANCE HAS NOT
BEEN GIVEN BY THE INVESTORS (THE “REFUSED SECURITIES”), BUT ONLY UPON TERMS AND
CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES AND INTEREST RATES) THAT
ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS THAN THOSE SET FORTH
IN THE FIRST NOTICE.


 


(D)   IN THE EVENT THE COMPANY SHALL PROPOSE TO SELL LESS THAN ALL THE REFUSED
SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND ON THE TERMS SPECIFIED IN
SECTION 4.3(C) ABOVE), THEN EACH INVESTOR MAY, AT ITS SOLE OPTION AND IN ITS
SOLE DISCRETION, REDUCE THE NUMBER OR AMOUNT OF THE NEW ISSUE SECURITIES
SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN AMOUNT THAT SHALL BE NOT LESS THAN
THE NUMBER OR AMOUNT OF NEW ISSUE SECURITIES THAT THE INVESTOR ELECTED TO
PURCHASE PURSUANT TO SECTION 4.3(B) ABOVE MULTIPLIED BY A FRACTION, (I) THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OR AMOUNT OF NEW ISSUE SECURITIES THE
COMPANY ACTUALLY PROPOSES TO ISSUE, SELL OR EXCHANGE (INCLUDING PRIOR TO SUCH
REDUCTION) AND (II) THE DENOMINATOR OF WHICH SHALL BE THE ORIGINAL AMOUNT OF THE
NEW ISSUE SECURITIES.  IN THE EVENT THAT ANY INVESTOR SO ELECTS TO REDUCE THE
NUMBER OR AMOUNT OF NEW ISSUE SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE,
THE COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE REDUCED NUMBER OR
AMOUNT OF THE NEW ISSUE SECURITIES UNLESS AND UNTIL SUCH SECURITIES HAVE AGAIN
BEEN OFFERED TO THE INVESTORS IN ACCORDANCE WITH SECTION 4.3(A) ABOVE.


 


(E)   UPON THE CLOSING OF THE ISSUANCE, SALE OR EXCHANGE OF ALL OR LESS THAN ALL
OF THE REFUSED SECURITIES, THE INVESTORS SHALL PURCHASE FROM THE COMPANY, AND
THE COMPANY SHALL ISSUE TO THE INVESTORS, THE NUMBER OR AMOUNT OF NEW ISSUE
SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS REDUCED PURSUANT TO
SECTION 4.3(D) THE INVESTORS HAVE SO ELECTED, UPON THE TERMS AND CONDITIONS
SPECIFIED IN THE FIRST NOTICE.  THE PURCHASE BY THE INVESTORS OF ANY NEW ISSUE
SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION, EXECUTION AND DELIVERY BY
THE COMPANY AND THE INVESTORS OF A PURCHASE AGREEMENT RELATING TO SUCH NEW ISSUE
SECURITIES REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE INVESTORS AND
THE COMPANY AND THEIR RESPECTIVE COUNSEL.


 


(F)    THE PARTICIPATION RIGHTS CONTAINED IN THIS SECTION SHALL NOT APPLY TO THE
ISSUANCE AND SALE BY THE COMPANY OF (I) SHARES OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS TO EMPLOYEES, OFFICERS, OR DIRECTORS OF THE COMPANY, AS COMPENSATION
FOR THEIR SERVICES TO THE COMPANY OR ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES
PURSUANT TO ARRANGEMENTS APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY AND
CONSISTENT WITH PAST PRACTICE, (II) SECURITIES PURSUANT TO THE TRANSACTION
DOCUMENTS, (III) SHARES OF COMMON STOCK ISSUED AND SOLD IN A FIRM COMMITMENT
UNDERWRITTEN PUBLIC OFFERING (WHICH SHALL NOT INCLUDE AN EQUITY LINE OF CREDIT,
SHELF TAKEDOWN, OR SIMILAR FINANCING ARRANGEMENT) RESULTING IN NET PROCEEDS TO
THE COMPANY OF IN EXCESS OF $15,000,000, (IV) SHARES OF COMMON STOCK ISSUED AS
CONSIDERATION FOR THE ACQUISITION OF ANOTHER COMPANY OR BUSINESS IN WHICH THE
SHAREHOLDERS OF THE COMPANY DO NOT HAVE AN OWNERSHIP INTEREST, WHICH ACQUISITION
HAS BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY, OR (V) THE ISSUANCE
OF SECURITIES PURSUANT TO THE EXERCISE OF CONVERSION OR PURCHASE RIGHTS PURSUANT
TO ISSUED AND OUTSTANDING CONVERTIBLE SECURITIES, OPTIONS OR WARRANTS, INCLUDING
THE WARRANTS TO BE ISSUED TO THE AGENT, THE CO-AGENT AND ANY SUB-AGENTS IN
CONNECTION WITH THIS TRANSACTION.

 

18

--------------------------------------------------------------------------------


 


4.4   INTEGRATION.  THE COMPANY SHALL NOT, AND SHALL USE ITS BEST EFFORTS TO
ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL, SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE
SECURITIES ACT OF THE SALE OF THE SECURITIES TO THE INVESTORS, OR THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES
AND REGULATIONS OF ANY TRADING MARKET IN A MANNER THAT WOULD REQUIRE SHAREHOLDER
APPROVAL OF THE SALE OF THE SECURITIES TO THE INVESTORS.


 


4.5   SUBSEQUENT REGISTRATIONS.  OTHER THAN PURSUANT TO THE REGISTRATION
STATEMENT, PRIOR TO THE EFFECTIVE DATE, THE COMPANY MAY NOT FILE ANY
REGISTRATION STATEMENT (OTHER THAN ON FORM S-8)  WITH THE COMMISSION WITH
RESPECT TO ANY SECURITIES OF THE COMPANY.


 


4.6   SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY 9:30 A.M. (NEW YORK TIME) ON
THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT, AND ON EACH CLOSING
DATE, THE COMPANY SHALL ISSUE PRESS RELEASES IN A FORM APPROVED BY THE INVESTORS
DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY AND THE APPLICABLE CLOSING.  ON
THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT THE COMPANY WILL FILE
A CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF THE TRANSACTION
DOCUMENTS (AND ATTACH AS EXHIBITS THERETO THE TRANSACTION DOCUMENTS) AS WELL AS
ALL OF THE INFORMATION DESCRIBED IN SCHEDULE 3.1(AA), AND ON EACH CLOSING DATE
THE COMPANY WILL FILE AN ADDITIONAL CURRENT REPORT ON FORM 8-K TO DISCLOSE THE
APPLICABLE CLOSING.  IN ADDITION, THE COMPANY WILL MAKE SUCH OTHER FILINGS AND
NOTICES IN THE MANNER AND TIME REQUIRED BY THE COMMISSION AND THE TRADING MARKET
ON WHICH THE COMMON STOCK IS LISTED.  NOTWITHSTANDING THE FOREGOING, THE COMPANY
SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY INVESTOR, OR INCLUDE THE NAME OF ANY
INVESTOR IN ANY FILING WITH THE COMMISSION (OTHER THAN THE REGISTRATION
STATEMENT AND ANY EXHIBITS TO FILINGS MADE IN RESPECT OF THIS TRANSACTION IN
ACCORDANCE WITH PERIODIC FILING REQUIREMENTS UNDER THE EXCHANGE ACT) OR ANY
REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
INVESTOR, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY LAW OR TRADING
MARKET REGULATIONS.


 


4.7   ADDITIONAL SHARES.  IF, PRIOR TO THE FIRST YEAR ANNIVERSARY OF THE INITIAL
CLOSING DATE, THE COMPANY ISSUES ANY SHARES OF COMMON STOCK OR IF THE COMPANY OR
ANY SUBSIDIARY ISSUES ANY COMMON STOCK EQUIVALENTS ENTITLING ANY PERSON TO
ACQUIRE SHARES OF COMMON STOCK AT A PRICE PER SHARE LESS THAN THE THRESHOLD
PRICE (IF THE HOLDER OF THE COMMON STOCK OR COMMON STOCK EQUIVALENT SO ISSUED
SHALL AT ANY TIME, WHETHER BY OPERATION OF PURCHASE PRICE ADJUSTMENTS, RESET
PROVISIONS, FLOATING CONVERSION, EXERCISE OR EXCHANGE PRICES OR OTHERWISE, OR
DUE TO WARRANTS, OPTIONS OR RIGHTS ISSUED IN CONNECTION WITH SUCH ISSUANCE, BE
ENTITLED TO RECEIVE SHARES OF COMMON STOCK AT A PRICE LESS THAN THE THRESHOLD
PRICE, SUCH ISSUANCE SHALL BE DEEMED TO HAVE OCCURRED FOR LESS THAN THE
THRESHOLD PRICE), THEN, IN CONNECTION WITH EACH SUCH ISSUANCE OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS FOR A PURCHASE PRICE THAT IS LESS THAN THE THRESHOLD
PRICE, THE COMPANY SHALL IMMEDIATELY ISSUE ADDITIONAL SHARES OF COMMON STOCK
(THE “ADDITIONAL SHARES”) TO EACH INVESTOR FOR NO ADDITIONAL CONSIDERATION.  THE
NUMBER OF ADDITIONAL SHARES ISSUABLE TO EACH INVESTOR WILL EQUAL: (A) THE
THRESHOLD PRICE MINUS THE LOWEST PRICE PER SHARE OF THE COMMON STOCK OR COMMON
STOCK EQUIVALENTS OFFERED OR SOLD THAT TRIGGER AN OBLIGATION UNDER THIS SECTION
DIVIDED BY (B) THE THRESHOLD PRICE, MULTIPLIED BY (C) THE TOTAL NUMBER OF SHARES
ISSUED OR ISSUABLE TO SUCH INVESTOR PURSUANT TO SECTIONS 2.2(A)(I) AND
2.4(A)(I).  THE COMPANY SHALL NOTIFY THE INVESTORS IN WRITING, NO LATER THAN THE
THIRD TRADING DAY FOLLOWING THE ISSUANCE OF ANY COMMON STOCK OR COMMON STOCK
EQUIVALENT SUBJECT TO THIS SECTION,

 

19

--------------------------------------------------------------------------------


 

indicating therein the applicable issuance price.  The Additional Shares shall
be entitled to the registration and other rights set forth in the Registration
Rights Agreement and any Additional Shares not registered for resale shall also
be afforded general piggyback registration rights such that such Additional
Shares may be included in any registration statement (other than on Form S-8) 
filed by the Company.  Notwithstanding the foregoing, no issuances of Additional
Shares will be made under this Section as a result of the issuance and sale by
the Company of (i) shares of Common Stock or Common Stock Equivalents to
employees, officers, or directors of the Company, as compensation for their
services to the Company or any of its direct or indirect Subsidiaries pursuant
to arrangements approved by the Board of Directors of the Company and consistent
with past practice, (ii) Securities pursuant to the Transaction Documents, (iii)
shares of Common Stock issued and sold in a firm commitment underwritten public
offering (which shall not include an equity line of credit, shelf takedown, or
similar financing arrangement) resulting in net proceeds to the Company of in
excess of $15,000,000, (iv) shares of Common Stock issued as consideration for
the acquisition of another company or business in which the shareholders of the
Company do not have an ownership interest, which acquisition has been approved
by the Board of Directors of the Company, or (v) Securities pursuant to the
exercise of conversion or purchase rights pursuant to issued and outstanding
convertible securities, options or warrants, including the warrants to be issued
to the agent, the co-agent and any sub-agents in connection with this
transaction.  Notwithstanding the foregoing, no Additional Shares shall be
issued without the prior approval of the shareholders of the Proposal, as
further described in Section 4.13.


 


4.8   LIMITATION ON ISSUANCE OF FUTURE PRICED SECURITIES.  DURING THE SIX MONTHS
FOLLOWING THE SECOND CLOSING DATE, THE COMPANY SHALL NOT ISSUE ANY “FUTURE
PRICED SECURITIES” AS SUCH TERM IS DESCRIBED BY NASD IM-4350-1.


 


4.9   INDEMNIFICATION OF INVESTORS.  IN ADDITION TO THE INDEMNITY PROVIDED IN
THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL INDEMNIFY AND HOLD THE
INVESTORS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES AND
AGENTS (EACH, AN “INVESTOR PARTY”) HARMLESS FROM ANY AND ALL LOSSES,
LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES,
INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES AND COSTS OF INVESTIGATION (COLLECTIVELY, “LOSSES”) THAT ANY
SUCH INVESTOR PARTY MAY SUFFER OR INCUR AS A RESULT OF OR RELATING TO ANY
MISREPRESENTATION, BREACH OR INACCURACY OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN ANY TRANSACTION DOCUMENT.  IN
ADDITION TO THE INDEMNITY CONTAINED HEREIN, THE COMPANY WILL REIMBURSE EACH
INVESTOR PARTY FOR ITS REASONABLE LEGAL AND OTHER EXPENSES (INCLUDING THE COST
OF ANY INVESTIGATION, PREPARATION AND TRAVEL IN CONNECTION THEREWITH) INCURRED
IN CONNECTION THEREWITH, AS SUCH EXPENSES ARE INCURRED.


 


4.10         NON-PUBLIC INFORMATION.  THE COMPANY COVENANTS AND AGREES THAT
NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF WILL PROVIDE ANY INVESTOR
OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES
CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH INVESTOR
SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF
SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH INVESTOR SHALL
BE RELYING ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.  IN THE EVENT THAT IN ORDER TO COMPLY WITH ITS
OBLIGATIONS UNDER SECTION 4.3, THE COMPANY IN WRITING REQUESTS AN INVESTOR TO
ENTER INTO A WRITTEN CONFIDENTIALITY AGREEMENT REGARDING

 

20

--------------------------------------------------------------------------------


 

information which the Company desires to disclose to such Investor and which the
Company believes is material and non-public (the parties agreeing that the
information to be disclosed pursuant to such an agreement shall only be material
and non-public for up to 10 days from the date of such agreement) and such
Investor informs the Company that it would not be willing to enter into such
confidentiality agreement, then such Investor shall be deemed to have waived its
participation rights under Section 4.3 for a period of 20 days from the date of
such Investor’s refusal (or the 20th day following the third Business Day on
which the Company shall have requested such agreement in writing in the event
such Investor fails to respond).


 


4.11         LISTING OF SECURITIES.  THE COMPANY AGREES, (I) IF THE COMPANY
APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET, IT WILL
INCLUDE IN SUCH APPLICATION THE SHARES AND WARRANT SHARES, AND WILL TAKE SUCH
OTHER ACTION AS IS NECESSARY OR DESIRABLE TO CAUSE THE SHARES AND WARRANT SHARES
TO BE LISTED ON SUCH OTHER TRADING MARKET AS PROMPTLY AS POSSIBLE, AND (II) IT
WILL TAKE ALL ACTION REASONABLY NECESSARY TO CONTINUE THE LISTING AND TRADING OF
ITS COMMON STOCK ON A TRADING MARKET AND WILL COMPLY IN ALL MATERIAL RESPECTS
WITH THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR
RULES OF THE TRADING MARKET.


 


4.12         USE OF PROCEEDS.  THE COMPANY WILL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND FOR THOSE
PURPOSES SET FORTH ON SCHEDULE 4.12, AND NOT TO REDEEM ANY COMMON STOCK OR
COMMON STOCK EQUIVALENTS.


 


4.13         SHAREHOLDERS MEETING.


 


(A)   THE COMPANY WILL USE REASONABLE BEST EFFORTS TO PREPARE AND FILE
PRELIMINARY PROXY MATERIALS WITHIN 14 DAYS FOLLOWING THE INITIAL CLOSING AND
SHALL USE REASONABLE BEST EFFORTS TO HOLD A MEETING OF ITS SHAREHOLDERS (THE
“SHAREHOLDERS MEETING”) NOT LATER THAN DECEMBER 14, 2004, FOR THE PURPOSE, AMONG
OTHERS, OF SEEKING APPROVAL OF THE COMPANY’S SHAREHOLDERS FOR THE ISSUANCE TO
THE INVESTORS OF THE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS (THE
“PROPOSAL”).  IN CONNECTION THEREWITH, THE COMPANY WILL USE ITS REASONABLE BEST
EFFORTS TO PROMPTLY PREPARE AND FILE WITH THE COMMISSION PROXY MATERIALS
(INCLUDING A PROXY STATEMENT AND FORM OF PROXY) FOR USE AT THE SHAREHOLDERS
MEETING AND, AFTER RECEIVING AND PROMPTLY RESPONDING TO ANY COMMENTS OF THE
COMMISSION THEREON, SHALL PROMPTLY MAIL SUCH PROXY MATERIALS TO THE SHAREHOLDERS
OF THE COMPANY.  THE COMPANY WILL COMPLY WITH SECTION 14(A) OF THE EXCHANGE ACT
AND THE RULES PROMULGATED THEREUNDER IN RELATION TO ANY PROXY STATEMENT (AS
AMENDED OR SUPPLEMENTED, THE “PROXY STATEMENT”) AND ANY FORM OF PROXY TO BE SENT
TO THE SHAREHOLDERS OF THE COMPANY IN CONNECTION WITH THE SHAREHOLDERS MEETING,
AND THE PROXY STATEMENT SHALL NOT, ON THE DATE OF THE PROXY STATEMENT (OR ANY
AMENDMENT THEREOF OR SUPPLEMENT THERETO) IS FIRST MAILED TO SHAREHOLDERS OR AT
THE TIME OF THE SHAREHOLDERS MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN NOT FALSE OR MISLEADING, OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY TO CORRECT ANY STATEMENT IN ANY EARLIER COMMUNICATION WITH
RESPECT TO THE SOLICITATION OF PROXIES OR THE SHAREHOLDERS MEETING WHICH HAS
BECOME FALSE OR MISLEADING.


 


(B)   IN FURTHERANCE OF ITS OBLIGATIONS UNDER SECTION 4.13(A), THE COMPANY’S
BOARD OF DIRECTORS SHALL RECOMMEND TO THE COMPANY’S SHAREHOLDERS (AND NOT REVOKE
OR AMEND SUCH RECOMMENDATION) THAT THE SHAREHOLDERS VOTE IN FAVOR OF AND APPROVE
THE PROPOSAL AND SHALL CAUSE

 

21

--------------------------------------------------------------------------------


 

the Company to use its best efforts to solicit the approval of the shareholders
for the Proposal.  The Company is required to, and will take, in accordance with
applicable law and its Articles of Incorporation and Bylaws, all action
necessary to convene the Shareholders Meeting along the timeframe indicated
herein to consider and vote upon the approval of the Proposal all in a manner to
ensure that the Second Closing will timely occur.

 


4.14         DELIVERY OF INVESTMENT AMOUNT.  AT THE INITIAL CLOSING, EACH
INVESTOR SHALL DELIVER TO THE ESCROW ACCOUNT SPECIFIED IN THE ESCROW AGREEMENT,
FOR DEPOSIT AND DISTRIBUTION IN ACCORDANCE WITH THE TERMS OF THE ESCROW
AGREEMENT, SUCH INVESTOR’S INVESTMENT AMOUNT, IN UNITED STATES DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS.


 


ARTICLE V.


 


CONDITIONS PRECEDENT TO CLOSINGS


 


5.1   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE INVESTORS TO PURCHASE
SECURITIES.  THE OBLIGATION OF EACH INVESTOR TO ACQUIRE SECURITIES AT A CLOSING
IS SUBJECT TO THE SATISFACTION OR WAIVER BY SUCH INVESTOR, AT OR BEFORE SUCH
CLOSING (EXCEPT SECTION 5.1(I), WHICH IS ONLY A CONDITION PRECEDENT TO THE
SECOND CLOSING, AND SECTION 5.1(J), WHICH IS ONLY A CONDITION PRECEDENT TO THE
INITIAL CLOSING), OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE WHEN MADE AND AS OF SUCH CLOSING AS THOUGH MADE ON AND AS OF SUCH
DATE;


 


(B)   PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY
THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY IT AT
OR PRIOR TO SUCH CLOSING;


 


(C)   NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED
BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT PROHIBITS
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS;


 


(D)   ADVERSE CHANGES.  SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, NO EVENT
OR SERIES OF EVENTS SHALL HAVE OCCURRED THAT REASONABLY COULD HAVE OR RESULT IN
A MATERIAL ADVERSE EFFECT;


 


(E)   NO SUSPENSIONS OF TRADING IN COMMON STOCK; LISTING.  TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR ANY TRADING MARKET
(EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT MORE THAN ONE TRADING DAY SOLELY
TO PERMIT DISSEMINATION OF MATERIAL INFORMATION REGARDING THE COMPANY) AT ANY
TIME SINCE THE DATE OF EXECUTION OF THIS AGREEMENT, AND THE COMMON STOCK SHALL
HAVE BEEN AT ALL TIMES SINCE SUCH DATE LISTED FOR TRADING ON A TRADING MARKET;


 


(F)    COMPANY DELIVERABLES.  THE COMPANY SHALL HAVE DELIVERED THE INITIAL
COMPANY DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(A) OR THE SECOND COMPANY
DELIVERABLES IN ACCORDANCE WITH SECTION 2.4(A);

 

22

--------------------------------------------------------------------------------


 


(G)   VOTING LOCK-UP AGREEMENT.  CERTAIN SHAREHOLDERS OF THE COMPANY SHALL HAVE
DELIVERED TO SF CAPITAL PARTNERS LTD. AN EXECUTED VOTING AGREEMENT (THE “VOTING
AGREEMENT”) DATED AS OF THE DATE HEREOF.


 


(H)   INITIAL CLOSING OFFICER’S CERTIFICATE.  AT THE INITIAL CLOSING, THE
COMPANY SHALL HAVE DELIVERED TO EACH INVESTOR AN OFFICER’S CERTIFICATE TO THE
EFFECT THAT EACH OF THE CONDITIONS SPECIFIED IN SECTIONS 5.1(A) - 5.1(E) IS
SATISFIED IN ALL RESPECTS;


 


(I)    SECOND CLOSING OFFICER’S CERTIFICATE.  AT THE SECOND CLOSING, THE COMPANY
SHALL HAVE DELIVERED TO EACH INVESTOR AN OFFICER’S CERTIFICATE TO THE EFFECT
THAT EACH OF THE CONDITIONS SPECIFIED IN SECTIONS 5.1(A) - 5.1(E) AND 5.1(J) IS
SATISFIED IN ALL RESPECTS;


 


(J)    FILING OF FORM 8-K.  PURSUANT TO SECTION 4.6 HEREIN, THE COMPANY SHALL
HAVE FILED ON FORM 8-K ALL OF THE INFORMATION PROVIDED IN SCHEDULE 3.1(AA).


 


(K)   TIMING.  THE INITIAL CLOSING SHALL HAVE OCCURRED NO LATER THAN THREE
BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF THE FINAL LIST OF INVESTORS FOR THE
INITIAL CLOSING.  THE SECOND CLOSING SHALL HAVE OCCURRED NO LATER THAN DECEMBER
31, 2004;


 


(L)    SHAREHOLDER APPROVAL.  THE COMPANY’S SHAREHOLDERS SHALL HAVE APPROVED THE
PROPOSAL; AND


 


(M)  NASDAQ LISTING.  THE NASDAQ STOCK MARKET SHALL HAVE APPROVED THE COMPANY’S
APPLICATION FOR THE LISTING OF THE SHARES AND SHALL NOT HAVE OBJECTED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


5.2   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO SELL
SECURITIES.  THE OBLIGATION OF THE COMPANY TO SELL SECURITIES AT EACH CLOSING IS
SUBJECT TO THE SATISFACTION OR WAIVER BY THE COMPANY, AT OR BEFORE EACH CLOSING
(EXCEPT SECTION 5.2(F), WHICH ONLY APPLIES TO THE SECOND CLOSING), OF EACH OF
THE FOLLOWING CONDITIONS:


 


(A)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES OF
EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE AND AS OF SUCH CLOSING AS THOUGH MADE ON AND
AS OF SUCH DATE;


 


(B)   PERFORMANCE.  EACH INVESTOR SHALL HAVE PERFORMED, SATISFIED AND COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH
INVESTOR AT OR PRIOR TO SUCH CLOSING;


 


(C)   NO INJUNCTION.  NO STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE,
RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENDORSED
BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION THAT PROHIBITS
THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS;


 


(D)   INVESTORS DELIVERABLES.  EACH INVESTOR SHALL HAVE DELIVERED ITS INVESTORS
DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B);

 

23

--------------------------------------------------------------------------------


 


(E)   TIMING.  THE INITIAL CLOSING SHALL HAVE OCCURRED NO LATER THAN THREE
BUSINESS DAYS AFTER THE COMPANY’S RECEIPT OF THE FINAL LIST OF INVESTORS FOR THE
INITIAL CLOSING.  THE SECOND CLOSING SHALL HAVE OCCURRED NO LATER THAN DECEMBER
31, 2004;


 


(F)    SHAREHOLDER APPROVAL.  THE COMPANY’S SHAREHOLDERS SHALL HAVE APPROVED THE
PROPOSAL; AND


 


(G)   NASDAQ LISTING.  THE NASDAQ STOCK MARKET SHALL HAVE APPROVED THE COMPANY’S
APPLICATION FOR THE LISTING OF THE SHARES AND SHALL NOT HAVE OBJECTED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


ARTICLE VI.
MISCELLANEOUS


 


6.1   FEES AND EXPENSES.  AT THE INITIAL CLOSING, THE COMPANY SHALL REIMBURSE SF
CAPITAL PARTNERS LTD. $25,000 IN CONNECTION WITH ITS LEGAL FEES CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS (SF CAPITAL PARTNERS LTD.
MAY DEDUCT SUCH AMOUNT FROM THE PORTION OF ITS INVESTMENT AMOUNT DELIVERABLE TO
THE COMPANY AT THE INITIAL CLOSING), IT BEING UNDERSTOOD THAT BRYAN CAVE LLP HAS
ONLY RENDERED LEGAL ADVICE TO SF CAPITAL PARTNERS LTD., AND NOT TO THE COMPANY
OR ANY INVESTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND
THAT EACH OF THE COMPANY AND EACH INVESTOR HAS RELIED FOR SUCH MATTERS ON THE
ADVICE OF ITS OWN RESPECTIVE COUNSEL.  EXCEPT AS SPECIFIED IN THE IMMEDIATELY
PRECEDING SENTENCE AND IN THE REGISTRATION RIGHTS AGREEMENT, EACH PARTY SHALL
PAY THE FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER
EXPERTS, IF ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS.  THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN
CONNECTION WITH THE SALE OF THE SECURITIES.


 


6.2   ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE SCHEDULES
THERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
DISCUSSIONS AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS,
WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND
SCHEDULES.


 


6.3   NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE (PROVIDED THE SENDER
RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL TRANSMISSION) AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS FOLLOWS:

 

24

--------------------------------------------------------------------------------


 

 

If to the Company:

Granite City Food & Brewery Ltd.

 

 

5831 Cedar Lake Road

 

 

St. Louis Park, MN 55416

 

 

Facsimile:  (952) 542-3951

 

 

Attn.:  Chief Financial Officer

 

 

 

 

With a copy to:

Briggs and Morgan, P.A.

 

 

80 South 8th Street

 

 

2200 IDS Center

 

 

Minneapolis, MN 55402

 

 

Facsimile:  (612) 977-8650

 

 

Attn.:  Avron L. Gordon, Esq.

 

 

 

 

If to an Investor:

To the address set forth under such Investor’s name
on the signature pages hereof; or such other address as may
be designated in writing hereafter, in the same manner, by
such Person.

 


6.4   AMENDMENTS; WAIVERS; NO ADDITIONAL CONSIDERATION.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE
COMPANY AND THE INVESTORS HOLDING A MAJORITY OF THE SHARES.  NO WAIVER OF ANY
DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.  NO
CONSIDERATION SHALL BE OFFERED OR PAID TO ANY INVESTOR TO AMEND OR CONSENT TO A
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY TRANSACTION DOCUMENT UNLESS THE
SAME CONSIDERATION IS ALSO OFFERED TO ALL INVESTORS WHO THEN HOLD SHARES.


 


6.5   CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.  THIS
AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES, AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS.


 


6.6   SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS.  THE
COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INVESTORS. ANY INVESTOR MAY ASSIGN ANY
OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM SUCH INVESTOR
ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED SUCH TRANSFEREE AGREES IN WRITING
TO BE BOUND, WITH RESPECT TO THE TRANSFERRED SECURITIES, BY THE PROVISIONS
HEREOF THAT APPLY TO THE “INVESTORS.”


 


6.7   NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT
OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND
IS NOT FOR THE BENEFIT OF,

 

25

--------------------------------------------------------------------------------


 

nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.9 (as to each Investor Party).


 


6.8   GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY
AGREES THAT ALL ACTIONS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER TRANSACTION
DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES,
EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK COURTS. 
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE NEW YORK COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
ACTION, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH NEW YORK COURT, OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN IMPROPER OR
INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH ACTION BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL COMMENCE AN ACTION TO
ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN
SUCH ACTION SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’
FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION.


 


6.9   SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS
CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES.


 


6.10         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE PAGE
WERE AN ORIGINAL THEREOF.


 


6.11         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE UPON A VALID
AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR, AND UPON SO
AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS AGREEMENT.

 

26

--------------------------------------------------------------------------------


 


6.12         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY INVESTOR EXERCISES A RIGHT, ELECTION, DEMAND
OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM
ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH INVESTOR
MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME UPON WRITTEN
NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN
PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


6.13         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW CERTIFICATE
OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND REASONABLE
INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR INSTRUMENT
UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS
ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.  IF A REPLACEMENT
CERTIFICATE OR INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE TO A
MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


 


6.14         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


 


6.15         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY INVESTOR PURSUANT TO ANY TRANSACTION DOCUMENT OR AN INVESTOR
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


6.16         INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO INVESTOR SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH INVESTOR TO
PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN MADE BY SUCH
INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR.  NOTHING CONTAINED HEREIN OR IN
ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO,
SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A
JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE
INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO

 

27

--------------------------------------------------------------------------------


 

such obligations or the transactions contemplated by the Transaction Documents. 
Each Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.


 


6.17         LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COMPANY ACKNOWLEDGES AND AGREES THAT THE LIABILITY OF AN INVESTOR
ARISING DIRECTLY OR INDIRECTLY, UNDER ANY TRANSACTION DOCUMENT OF ANY AND EVERY
NATURE WHATSOEVER SHALL BE SATISFIED SOLELY OUT OF THE ASSETS OF SUCH INVESTOR,
AND THAT NO TRUSTEE, OFFICER, OTHER INVESTMENT VEHICLE OR ANY OTHER AFFILIATE OF
SUCH INVESTOR OR ANY INVESTOR, SHAREHOLDER OR HOLDER OF SHARES OF BENEFICIAL
INTEREST OF SUCH A INVESTOR SHALL BE PERSONALLY LIABLE FOR ANY LIABILITIES OF
SUCH INVESTOR.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 By:

/s/ Steven J. Wagenheim

 

 

 

Name:

Steven J. Wagenheim

 

 

Title:

President and Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Security Purchase Agreement
as of the date first written above.

 

 

NAME OF INVESTOR

 

 

 

/s/ Burguette Investment Partners LP

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

162,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Constable Capital LLC

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

530,000.25

 

 

 

Tax ID No.:

 

 

 

 

/s/ Constable Capital QP LLC

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

469,998.75

 

 

 

Tax ID No.:

 

 

 

 

/s/ Craig-Hallum Partners LP

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

325,000.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Lakeshore International, Ltd

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

800,000.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Global Bermuda Limited Partnership

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

199,998.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Daniel B. and Linda O. Ahlberg JtRos

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Alice Ann Corporation

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

30

--------------------------------------------------------------------------------


 

 

/s/ William H. Baxter TTEE FBO William H. Baxter Rev Tr u/a dtd 7/3/96

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ David C./Carole O. Brown TTEE's FBO David C. and Carol O. Brown Rev Tr u/a
dtd 10/23/97

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Brust Limited Partnership

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO Robert H. Clayburgh IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Gary E. Clipper and Leslie J. Clipper JTWROS

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO Bradley A. Erickson IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ B Piper Jaffray as Custodian FBO J. Richard Gilliland IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Elizabeth J. Kuehne

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

31

--------------------------------------------------------------------------------


 

 

/s/ USB Piper Jaffray As Custodian  FBO Dan Lastavich IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO Michael E. McElligott SPN/PRO

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO Charles W. Pappas IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ John T. Potter

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Alan R. Reckner

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Carolyn Salon

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Joel A. Salon

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Dr. Paul C. Seel and Nancy S. Seel JTWROS

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ E. Terry Skone

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

32

--------------------------------------------------------------------------------


 

 

/s/ Oral & Maxillofacial Surgeons Pension Plan FBO Donald Vap u/a dtd 2/1/1970

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Cedric A/ Margaret E. Veum TTEE's FBO Cedric A. and Margaret E. Veum Living
Trust u/a dtd 6/20/96

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Manuel A. Villafana

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ Donald O and Janet M. Voight TTEE's FBO Janet M. Voight Trust u/a dtd
8/29/96

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO James B. Wallace SPN/PRO

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

48,750.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO Michael R. Wilcox IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

32,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ USB Piper Jaffray as Custodian FBO David H. Potter IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

74,993.75

 

 

 

Tax ID No.:

 

 

 

 

/s/ Potomac Capital Partners, L.P.

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

239,999.50

 

 

 

Tax ID No.:

 

 

33

--------------------------------------------------------------------------------


 

 

/s/ Potomac Investment Partners-R, L.P.

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

150,000.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Potomac Capital International Ltd.

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

109,999.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Erik Franklin

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

162,500.00

 

 

 

Tax ID No.:

 

 

 

 

/s/ SF Capital Partners Ltd

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

499,999.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Wedbush Morgan Sec. cust f/b/o Jeffrey A. Sowada IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

199,998.50

 

 

 

Tax ID No.:

 

 

 

 

/s/ Wedbush Morgan Sec. cust f/b/o Gary S. Kohler Roth IRA

 

By:

Name:

 

 

Title:

 

 

 

Investment Amount: $

162,500.00

 

 

 

Tax ID No.:

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

Street:

 

 

 

 

City/State/Zip:

 

 

 

 

Attention:

 

 

 

 

Tel:

 

 

 

 

Fax:

 

 

 

 

 

 

DELIVERY INSTRUCTIONS

 

(if different from above)

 

 

 

c/o:

 

 

 

 

Street:

 

 

 

 

City/State/Zip:

 

 

 

 

Attention:

 

 

 

 

Tel:

 

 

34

--------------------------------------------------------------------------------


EXHIBIT A

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

GRANITE CITY FOOD & BREWERY LTD.

 

WARRANT

 

Warrant No. [  ]

 

Original Issue Date: [   ], 2004

 

Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”),
hereby certifies that, for value received, [       ] or its registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
[              ](1) shares of Common Stock (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”), at any time and from time to time
from and after the Original Issue Date and through and including [     ], 2009
(the “Expiration Date”), and subject to the following terms and conditions:

 

1.                                       Definitions.  As used in this Warrant,
the following terms shall have the respective definitions set forth in this
Section 1.  Capitalized terms that are used and not defined in this Warrant that
are defined in the Purchase Agreement (as defined below) shall have the
respective definitions set forth in the Purchase Agreement.

 

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Exercise Price” means $5.00, subject to adjustment in accordance with
Section 9.

 

--------------------------------------------------------------------------------

(1)          A number of shares as equals 40% of the Shares issuable to such
Investor at the applicable Closing under the Purchase Agreement.

 

A-1

--------------------------------------------------------------------------------


 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated [    ],
2004, to which the Company and the original Holders are parties.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

2.                                       Registration of Warrant.  The Company
shall register this Warrant upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder hereof
from time to time.  The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

 

3.                                       Registration of Transfers.  The Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein.  Upon any such registration or transfer, a new Warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new Warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

 

4.                                       Exercise and Duration of Warrants.

 

(a)                                  This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Original
Issue Date through and including the Expiration Date.  At 6:30 p.m., New York
City time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.

 

(b)                                 Subject to the provisions of this
Section 4(b), at any time after the second anniversary of the Initial Closing
Date, if the: (i) closing price of the Common Stock for each of 30 consecutive
Trading Days after such second anniversary is equal to or greater than $10.00
(as may be adjusted pursuant to Section 9), (ii) the Warrant Shares are either
registered for resale pursuant to an effective registration statement naming the
Holder as a selling stockholder thereunder (and the prospectus thereunder is
available for use by the Holder as to all then

 

A-2

--------------------------------------------------------------------------------


 

available Warrant Shares) or freely transferable without volume restrictions
pursuant to Rule 144(k) promulgated under the Securities Act, as determined by
counsel to the Company pursuant to a written opinion letter addressed and in
form and substance reasonably acceptable to the Holder and the transfer agent
for the Common Stock, and (iii) the Company shall have fully honored in
accordance with the terms of this Warrant all Exercise Notices delivered prior
to 9:00 p.m. (New York City time) on the Call Date (as defined below), then the
Company may, subject to Section 11, require cash exercise pursuant to
Section 10(a) hereof of all, but (subject to Section 11) not less than all, of
the portion of this Warrant for which Exercise Notices have not been delivered
by 6:30 p.m. on the Call Date.  To exercise this right, the Company must deliver
to the Holder an irrevocable written notice (a “Call Notice”), indicating
therein that this Warrant shall be exercised.  If the conditions for such Call
are satisfied from the period from the date of the Call Notice through and
including the Call Date, then, subject to Section 11, this Warrant shall be
deemed to have been exercised in full on a cash basis pursuant to Section 10(a)
hereof at 6:30 p.m. (New York City time) on the tenth Trading Day after the date
the Call Notice is received by the Holder (such date, the “Call Date”).  The
Holder shall deliver payment in immediately available funds of the Exercise
Price for the number of Warrant Shares for which this Warrant is required to be
exercised under this subsection promptly but in any event no later than the Call
Date.  The Company covenants and agrees that it will honor all Exercise Notices
with respect to Warrant Shares that are tendered from the time of delivery of
the Call Notice through 6:30 p.m. (New York City time) on the Call Date. 
Subject to the immediately following sentence, any unexercised portion of this
Warrant following the Call Date shall automatically be deemed cancelled.  The
Company and the Holder agree that, if and to the extent Section 11(b) of this
Warrant would restrict the ability of the Holder to exercise this Warrant in
full in the event of a delivery of a Call Notice, then notwithstanding anything
to the contrary set forth in the Call Notice, the Call Notice shall be deemed
automatically amended to apply only to such portion of this Warrant as may be
exercised by the Holder by the Call Date in accordance with Section 11(b).  The
Holder will promptly (and, in any event, prior to the Call Date) notify the
Company in writing following receipt of a Call Notice if Section 11(b) would
restrict its exercise of the Warrant, specifying therein the number of Warrant
Shares so restricted.

 

5.                                       Delivery of Warrant Shares.

 

(a)                                  To effect exercises hereunder, the Holder
shall not be required to physically surrender this Warrant unless the aggregate
Warrant Shares represented by this Warrant is being exercised.  Upon delivery of
the Exercise Notice (in the form attached hereto) to the Company (with the
attached Warrant Shares Exercise Log) at its address for notice set forth herein
and upon payment of the Exercise Price multiplied by the number of Warrant
Shares that the Holder intends to purchase hereunder, the Company shall promptly
(but in no event later than three Trading Days after the Date of Exercise (as
defined herein)) issue and deliver to the Holder, a certificate for the Warrant
Shares issuable upon such exercise, which, if eligible for sale under Rule
144(k), shall be free of restrictive legends.  The Company shall, upon request
of the Holder and subsequent to the date on which a registration statement
covering the resale of the Warrant Shares has been declared effective by the
Securities and Exchange Commission, use its reasonable best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions, if
available, provided, that, the Company may, but will not be required to change
its transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through the Depository Trust Corporation.  A “Date of Exercise”
means the date on which the Holder shall have

 

A-3

--------------------------------------------------------------------------------


 

delivered to the Company: (i) the Exercise Notice (with the Warrant Exercise Log
attached to it), appropriately completed and duly signed and (ii) if such Holder
is not utilizing the cashless exercise provisions set forth in this Warrant,
payment of the Exercise Price for the number of Warrant Shares so indicated by
the Holder to be purchased.

 

(b)                                 If by the close of business on the third
Trading Day after a Date of Exercise the Company fails to deliver the required
number of Warrant Shares in the manner required pursuant to Section 5(a), then
the Holder will have the right to rescind such exercise.

 

(c)                                  If by the third Trading Day after a Date of
Exercise the Company fails to deliver the required number of Warrant Shares in
the manner required pursuant to Section 5(a), and if after such third Trading
Day and prior to the receipt of such Warrant Shares, the Holder is required to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock at the time of the obligation giving rise to such purchase
obligation and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.

 

(d)                                 The Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Warrant Shares upon exercise of the Warrant as
required pursuant to the terms hereof.

 

6.                                       Charges, Taxes and Expenses.  Issuance
and delivery of Warrant Shares upon exercise of this Warrant shall be made
without charge to the Holder for any issue or transfer tax, withholding tax,
transfer agent fee or other incidental tax or expense in respect of the issuance
of such certificates, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder.  The Holder shall be responsible for all other tax liability that

 

A-4

--------------------------------------------------------------------------------


 

may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

7.                                       Replacement of Warrant.  If this
Warrant is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
hereof, or in lieu of and substitution for this Warrant, a New Warrant, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity (which shall not
include a surety bond), if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.  If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

 

8.                                       Reservation of Warrant Shares.  The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other contingent purchase rights of Persons other
than the Holder (taking into account the adjustments and restrictions of
Section 9). The Company covenants that all Warrant Shares so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable.

 

9.                                       Certain Adjustments.  The Exercise
Price and number of Warrant Shares issuable upon exercise of this Warrant are
subject to adjustment from time to time as set forth in this Section 9.

 

(a)                                  Stock Dividends and Splits.  If the
Company, at any time while this Warrant is outstanding, (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, or (iii)
combines outstanding shares of Common Stock into a smaller number of shares,
then in each such case the Exercise Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, and any adjustment pursuant to clause
(ii) or (iii) of this paragraph shall become effective immediately after the
effective date of such subdivision or combination.

 

(b)                                 Fundamental Transactions.  If, at any time
while this Warrant is outstanding, (1) the Company effects any merger or
consolidation of the Company with or into another Person, (2) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (3) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (4) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property

 

A-5

--------------------------------------------------------------------------------


 

(in any such case, a “Fundamental Transaction”), then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”).  For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following or concurrent with such
Fundamental Transaction.  At the Holder’s option and request, any successor to
the Company or surviving entity in such Fundamental Transaction shall, either
(1) issue to the Holder a new warrant substantially in the form of this Warrant
and consistent with the foregoing provisions and evidencing the Holder’s right
to purchase the Alternate Consideration for the aggregate Exercise Price upon
exercise thereof, or (2) purchase the Warrant from the Holder for a purchase
price, payable in cash within five Trading Days after such request (or, if
later, on the effective date of the Fundamental Transaction), equal to the Black
Scholes value of the remaining unexercised portion of this Warrant on the date
of such request.  The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (b) and
insuring that the Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(c)                                  Subsequent Equity Sales.

 

(i)                                     If the Company or any subsidiary
thereof, as applicable with respect to Common Stock Equivalents, at any time
while this Warrant is outstanding, shall issue any securities of the Company or
any Subsidiary which entitle the holder thereof to acquire Common Stock at any
time, including without limitation, any debt, preferred stock, rights, options,
warrants or any other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock, at a price per share less than the closing price of the Common
Stock on the Initial Closing Date (if the holder of the Common Stock or Common
Stock Equivalent so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights issued in connection
with such issuance, be entitled to receive shares of Common Stock at a price
less than the closing price of the Common Stock on the Initial Closing Date,
such issuance shall be deemed to have occurred for less than the closing price
of the Common Stock on the Initial Closing Date), then, the Exercise Price shall
be multiplied by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to the issuance of such
shares of Common Stock or such Common Stock Equivalents plus the number of
shares of Common Stock which the offering price for such shares of Common Stock
or Common Stock Equivalents would purchase at the closing price of the Common
Stock on the Initial Closing Date, and the denominator of which shall be the sum
of the

 

A-6

--------------------------------------------------------------------------------


 

number of shares of Common Stock outstanding immediately prior to such issuance
plus the number of shares of Common Stock so issued or issuable.  Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued.  The Company shall notify the Holder in writing, no later than the
Trading Day following the issuance of any Common Stock or Common Stock
Equivalent subject to this section, indicating therein the applicable issuance
price, or of applicable reset price, exchange price, conversion price and other
pricing terms.  Notwithstanding the foregoing, no adjustment will be made under
this Section 9(c) in respect of:

 

(1)                                  Any grant of an option or warrant for
Common Stock or issuance of any shares of Common Stock upon the exercise of any
options or warrants to employees, officers and directors of or consultants to
the Company pursuant to any stock option plan, employee stock purchase plan or
similar plan or incentive or consulting arrangement approved by the Company’s
board of directors;

 

(2)                                  Any restricted stock awards approved by the
Company’s Board of Directors and consistent with past practice;

 

(3)                                  shares of Common Stock or Common Stock
Equivalents issued as consideration for the acquisition of another company or
business in which the shareholders of the Company do not have an ownership
interest, which acquisition has been approved by the Board of Directors of the
Company;

 

(4)                                  Any rights or agreements to purchase Common
Stock Equivalents outstanding on the date hereof and as specified in
Schedule 3.1(g) to the Purchase Agreement (but not as to any amendments or other
modifications to the number of Common Stock issuable thereunder, the terms set
forth therein, or the exercise price set forth therein);

 

(5)                                  Shares of Common Stock issued and sold in a
firm commitment underwritten public offering (which shall not include an equity
line of credit, shelf takedown, or similar financing arrangement) resulting in
net proceeds to the Company of in excess of $15,000,000; or

 

(6)                                  The issuance of Securities pursuant to the
exercise of conversion or purchase rights pursuant to issued and outstanding
convertible securities, options or warrants, including the warrants to be issued
to the agent, the co-agent and any sub-agents in connection with this
transaction.

 

(ii)                                  If, at any time while this Warrant is
outstanding, the Company or any Subsidiary issues Common Stock Equivalents at a
price per share that floats or resets or otherwise varies or is subject to
adjustment based on market prices of the Common Stock (a “Floating Price
Security”), then for purposes of applying the preceding paragraph in connection
with any subsequent exercise, the Exercise Price will be determined separately
on each Exercise Date and will be deemed to equal the lowest price per share at
which any holder of such Floating Price Security is entitled to acquire shares
of Common Stock on such Exercise Date (regardless of whether any such holder
actually acquires any shares on such date).

 

A-7

--------------------------------------------------------------------------------


 

(d)                                 Number of Warrant Shares.  Simultaneously
with any adjustment to the Exercise Price pursuant to Sections 9(a) and 9(b)
hereunder, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the adjusted
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.

 

(e)                                  Calculations.  All calculations under this
Section 9 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable.  The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(f)                                    Notice of Adjustments.  Upon the
occurrence of each adjustment pursuant to this Section 9, the Company at its
expense will promptly compute such adjustment in accordance with the terms of
this Warrant and prepare a certificate setting forth such adjustment, including
a statement of the adjusted Exercise Price and adjusted number or type of
Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based.  Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s Transfer Agent.

 

(g)                                 Notice of Corporate Events.  If the Company
(i) declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any Subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then the Company shall deliver to the
Holder a notice describing the material terms and conditions of such transaction
(but only to the extent such disclosure would not result in the dissemination of
material, non-public information to the Holder) at least 10 calendar days prior
to the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

 

10.                                 Payment of Exercise Price. The Holder may
pay the Exercise Price in one of the following manners:

 

(a)                                  Cash Exercise.  The Holder may deliver
immediately available funds; or

 

(b)                                 Cashless Exercise.  If an Exercise Notice is
delivered at a time when a registration statement permitting the Holder to
resell the Warrant Shares is required to be effective, but not then effective or
the prospectus forming a part thereof is not then available to the Holder for
the resale of the Warrant Shares, then the Holder may notify the Company in an
Exercise Notice of

 

A-8

--------------------------------------------------------------------------------


 

its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 

11.                                 Limitations on Exercise.

 

(a)                                  Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant.  By
written notice to the Company, the Holder may waive the provisions of this
Section 11(a), but any such waiver will not be effective until the 61st day
after delivery of such notice, nor will any such waiver affect any other Holder.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such

 

A-9

--------------------------------------------------------------------------------


 

exercise).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.  This provision shall not restrict the number of shares
of Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in Section 9
of this Warrant.  This restriction may not be waived.

 

12.                                 No Fractional Shares.  No fractional shares
of Warrant Shares will be issued in connection with any exercise of this
Warrant.  In lieu of any fractional shares which would, otherwise be issuable,
the Company shall pay cash equal to the product of such fraction multiplied by
the closing price of one Warrant Share as reported by the applicable Trading
Market on the date of exercise.

 

13.                                 Notices.  Any and all notices or other
communications or deliveries hereunder (including, without limitation, any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.  The addresses for such
communications shall be:  (i) if to the Company, to Granite City Food & Brewery
Ltd., Attn: Chief Financial Officer, or to Facsimile No.: 952-542-3951 (or such
other address as the Company shall indicate in writing in accordance with this
Section), or (ii) if to the Holder, to the address or facsimile number appearing
on the Warrant Register or such other address or facsimile number as the Holder
may provide to the Company in accordance with this Section.

 

14.                                 Warrant Agent.  The Company shall serve as
warrant agent under this Warrant.  Upon 10 days’ notice to the Holder, the
Company may appoint a new warrant agent.  Any corporation into which the Company
or any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Company or any new warrant agent shall be a party or
any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act.  Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.                                 Miscellaneous.

 

(a)                                  This Warrant shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.  This Warrant
may be amended only in writing signed by the Company and the Holder and, as
applicable, their successors and assigns.

 

A-10

--------------------------------------------------------------------------------


 

(b)                                 All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York (except for matters governed by corporate law in the State of
Minnesota), without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any Proceeding, any claim that it is not personally subject to the jurisdiction
of any New York Court, or that such Proceeding has been commenced in an improper
or inconvenient forum. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby.  If either party shall commence a Proceeding to enforce any
provisions of this Warrant, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

 

(c)                                  The headings herein are for convenience
only, do not constitute a part of this Warrant and shall not be deemed to limit
or affect any of the provisions hereof.

 

(d)                                 In case any one or more of the provisions of
this Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

 

(e)                                  Prior to exercise of this Warrant, the
Holder hereof shall not, by reason of by being a Holder, be entitled to any
rights of a stockholder with respect to the Warrant Shares

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

A-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-12

--------------------------------------------------------------------------------


 

EXERCISE NOTICE
GRANITE CITY FOOD & BREWERY LTD.
WARRANT DATED [     ], 2004

 

The undersigned Holder hereby irrevocably elects to purchase
                             shares of Common Stock pursuant to the above
referenced Warrant.  Capitalized terms used herein and not otherwise defined
have the respective meanings set forth in the Warrant.

 

THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS RIGHT TO PURCHASE
                             WARRANT SHARES PURSUANT TO THE WARRANT.

 

THE HOLDER INTENDS THAT PAYMENT OF THE EXERCISE PRICE SHALL BE MADE AS (CHECK
ONE):

 

o                                    “Cash Exercise” under Section 10

 

o                                    “Cashless Exercise” under Section 10

 

IF THE HOLDER HAS ELECTED A CASH EXERCISE, THE HOLDER SHALL PAY THE SUM OF $
                       TO THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE
WARRANT.

 

PURSUANT TO THIS EXERCISE NOTICE, THE COMPANY SHALL DELIVER TO THE HOLDER 
                               WARRANT SHARES IN ACCORDANCE WITH THE TERMS OF
THE WARRANT.

 

(5)                                  By its delivery of this Exercise Notice,
the undersigned represents and warrants to the Company that in giving effect to
the exercise evidenced hereby the Holder will not beneficially own in excess of
the number of shares of Common Stock (determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934) permitted to be owned
under Section 11 of this Warrant to which this notice relates.

 

 

Dated:

 

,

 

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)

 

A-13

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-14

--------------------------------------------------------------------------------


 

GRANITE CITY FOOD & BREWERY LTD.
WARRANT ORIGINALLY ISSUED [     ], 2004
WARRANT NO. [ ]

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                              the right
represented by the above-captioned Warrant to purchase 
                            shares of Common Stock to which such Warrant relates
and appoints                            attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated:

 

,

 

 

 

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

A-15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September [ ], 2004, by and among Granite City Food & Brewery Ltd., a
Minnesota corporation (the “Company”), and the investors signatory hereto (each
a “Investor” and collectively, the “Investors”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).

 

The Company and the Investors hereby agree as follows:

 

1.                                       Definitions.  Capitalized terms used
and not otherwise defined herein that are defined in the Purchase Agreement will
have the meanings given such terms in the Purchase Agreement.  As used in this
Agreement, the following terms have the respective meanings set forth in this
Section 1:

 

“Effective Date” means the date that the initial Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
90th day following the Initial Closing; provided, that, if the Commission
reviews and has written comments to the filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (a)(i) shall be the 120th day
following the Initial Closing, and (ii) the fifth Trading Day following the date
on which the Company is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments and (b) with respect to any additional Registration Statements that may
be required pursuant to Section 2(b), the earlier of (i) the 90th day following
(x) if such Registration Statement is required because the Commission shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, the date or
time on which the Commission shall indicate as being the first date or time that
such Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required;
provided, that, if the Commission reviews and has written comments to such filed
Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (c)(i) shall be the 120th day following the date that the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement will not be reviewed or is no longer subject
to further review and comments.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

B-1

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the 30th day following the Initial
Closing and (b) with respect to any additional Registration Statements that may
be required pursuant to Section 2(b), the 30th day following (x) if such
Registration Statement is required because the Commission shall have notified
the Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, the date or time on
which the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, or (y)
if such Registration Statement is required for a reason other than as described
in (x) above, the date on which the Company first knows, or reasonably should
have known, that such additional Registration Statement(s) is required.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) the Shares, (ii) the Warrant Shares, (iii)
any New Issue Securities acquired by a Holder pursuant to Section 4.3 of the
Purchase Agreement, (iv) any Additional Shares issued and/or issuable pursuant
to Section 4.7 of the Purchase Agreement, and (v) any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any conversion price adjustment with respect to any of the
securities referenced in (i), (ii), (iii), or (iv) above.

 

“Registration Statement” means each of the following:  (i) the initial
registration statement required to be filed in accordance with Section 2(a) and
(ii) each additional registration statement that may be required to be filed
under Section 2(b), and including, in each case, the Prospectus, amendments and
supplements to each such registration statement or Prospectus, including pre-
and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

B-2

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.

 

“Warrants” means the Common Stock purchase warrants issued or issuable to the
Investors pursuant to the Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 

2.                                       Registration.

 

(a)                                  On or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415.  Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A.  The Company shall cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier of
(i) five years after its Effective Date, (ii) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders, or (iii) such time as all of the Registrable Securities
covered by such Registration Statement may be sold by the Holders pursuant to
Rule 144(k) as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Holders (the “Effectiveness Period”).

 

(b)                                 If for any reason the Commission does not
permit all of the Registrable Securities to be included in the Registration
Statement filed pursuant to Section 2(a), or for any other reason any
outstanding Registrable Securities are not then covered by an effective
Registration Statement, then the Company shall prepare and file by the Filing
Date for such Registration Statement, an additional Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be

 

B-3

--------------------------------------------------------------------------------


 

made on a continuous basis pursuant to Rule 415, on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose).  Each such Registration Statement shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution”
attached hereto as Annex A.  The Company shall cause each such Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, by its Effectiveness Date, and shall use its reasonable best
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period.  Promptly following any
date on which the Company becomes eligible to use a registration statement on
Form S-3 to register the Registrable Securities for resale, but in no event more
than thirty days after such date, the Company shall file a registration
statement on Form S-3 covering the Registrable Securities (or a post-effective
amendment on Form S-3 to the then effective Registration Statement) and shall
cause such Registration Statement to be declared effective as soon as possible
thereafter, but in any event prior to the Effectiveness Date therefor.

 

(c)                                  If: (i) a Registration Statement is not
filed on or prior to its Filing Date (if the Company files a Registration
Statement without affording the Holders the opportunity to review and comment on
the same as required by Section 3(a) hereof, the Company shall not be deemed to
have satisfied this clause (i)), or (ii) a Registration Statement is not
declared effective by the Commission on or prior to its required Effectiveness
Date, or (iii) after its Effective Date, without regard for the reason
thereunder or efforts therefor, such Registration Statement ceases for any
reason to be effective and available to the Holders as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of its Effectiveness Period for more than an aggregate of 20 Trading Days in any
twelve-month period (which need not be consecutive) (any such failure or breach
being referred to as an “Event,” and for purposes of clauses (i) or (ii) the
date on which such Event occurs, or for purposes of clause (iii) the date which
such 20 Trading Day-period is exceeded, being referred to as “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law: (x) on each such Event Date the Company shall pay to each Holder
an amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Investment Amount paid by such Holder for Shares pursuant
to the Purchase Agreement; and (y) on each monthly anniversary of each such
Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Investment Amount paid by such Holder for Shares pursuant
to the Purchase Agreement.  The parties agree that the Company will not be
liable for liquidated damages under this Section in respect of the Warrants.  If
the Company fails to pay any partial liquidated damages pursuant to this
Section in full within seven days after the date payable, the Company will pay
interest thereon at a rate of 10% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such partial liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full.  The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date.

 

(d)                                 Each Holder agrees to furnish to the Company
a completed Questionnaire in the form attached to this Agreement as Annex B (a
“Selling Holder Questionnaire”).  The

 

B-4

--------------------------------------------------------------------------------


 

Company shall not be required to include the Registrable Securities of a Holder
in a Registration Statement and shall not be required to pay any liquidated or
other damages under Section 2(c) to any Holder who fails to furnish to the
Company a fully completed Selling Holder Questionnaire at least two Trading Days
prior to the Filing Date (subject to the requirements set forth in
Section 3(a)).

 

3.                                       Registration Procedures

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)                                  Not less than four Trading Days prior to
the filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall furnish to each Holder copies
of the “Selling Shareholders” section of such document, the “Plan of
Distribution” and any risk factor contained in such document that addresses
specifically this transaction or the Selling Shareholders, as proposed to be
filed which documents will be subject to the review of such Holder.  The Company
shall not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which the “Selling Shareholder” section thereof differs
in any material respect from the disclosure received from a Holder in its
Selling Holder Questionnaire (as amended or supplemented).

 

(b)                                 Prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

 

(c)                                  Notify the Holders as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
Trading Days prior to such filing) and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as a Selling
Shareholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post-effective amendment,
when the same has become effective;

 

B-5

--------------------------------------------------------------------------------


 

(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Actions for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Action for such purpose;
and (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(d)                                 Use its reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)                                  Furnish to each Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished) promptly after the filing of such documents with the
Commission.

 

(f)                                    Upon notification by the Commission that
a Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Company shall request acceleration of such Registration
Statement such that it becomes effective at 5:00 p.m. (New York City time) on
its Effective Date.

 

(g)                                 Deliver to each Holder, by 9:00 a.m. (New
York City time) on the day following the Effective Date, without charge, an
electronic copy of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto.  The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(h)                                 Prior to any public offering of Registrable
Securities, to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of jurisdictions within the United States
reasonably requested by such Holders, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements.

 

B-6

--------------------------------------------------------------------------------


 

(i)                                     Cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.

 

(j)                                     Upon the occurrence of any event
contemplated by Section 3(c)(v), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

4.                                       Registration Expenses.  All fees and
expenses incident to the performance of or compliance with this Agreement by the
Company shall be borne by the Company whether or not any Registrable Securities
are sold pursuant to a Registration Statement.  The fees and expenses referred
to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading, and (B) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 

5.                                       Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company shall, notwithstanding any termination of this Agreement, indemnify and
hold harmless each Holder, the officers, directors, agents, investment advisors,
partners, members and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or

 

B-7

--------------------------------------------------------------------------------


 

supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Action of which the Company is aware in connection
with the transactions contemplated by this Agreement.

 

(b)                                 Indemnification by Holders. Each Holder
shall, severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising solely out of or based solely upon: (x)
such Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act or (y) any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of or based solely upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the extent
that, (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (2) in the case
of an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

B-8

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Indemnification Proceedings. If
any Action shall be brought or asserted against any Person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party shall promptly notify
the Person from whom indemnity is sought (the “Indemnifying Party”) in writing,
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Action and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Action and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Action; or (3) the named parties to any such
Action (including any impleaded parties) include both such Indemnified Party and
the Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party).  It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Action be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties, which firm
shall be appointed by the Indemnified Parties that hold a majority of the Shares
then outstanding.  The Indemnifying Party shall not be liable for any settlement
of any such Action effected without its written consent, which consent shall not
be unreasonably withheld.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Action in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Action.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses payable by an Indemnifying Party to the extent incurred in connection
with investigating or preparing to defend such Action in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).

 

(d)                                 Contribution.  If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each

 

B-9

--------------------------------------------------------------------------------


 

Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Action to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Action exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.                                       Miscellaneous

 

(a)                                  Remedies.  In the event of a breach by the
Company or by a Holder, of any of their obligations under this Agreement, each
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

 

(b)                                 No Piggyback on Registrations.  Except as
and to the extent specified in Schedule 3.1(v) to the Purchase Agreement,
neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities, and the Company
shall not during the Registration Period enter into any agreement providing any
such right to include securities of the Company in a Registration Statement to
any of its security holders.

 

B-10

--------------------------------------------------------------------------------


 

(c)                                  Compliance.  Each Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

(d)                                 Discontinued Disposition.  Each Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 3(c), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

 

(e)                                  Piggy-Back Registrations.  If at any time
during the Effectiveness Period there is not an effective Registration Statement
covering all of the Registrable Securities (including, but not limited to, any
Additional Shares) and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities
(including, but not limited to, any Additional Shares) such holder requests to
be registered, subject to customary underwriter cutbacks applicable to all
holders of registration rights.

 

(f)                                    Amendments and Waivers.  The provisions
of this Agreement, including the provisions of this Section 6(f), may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders of no less than a majority in interest of
the then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates.

 

(g)                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,

 

B-11

--------------------------------------------------------------------------------


 

(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

 

If to the Company:

Granite City Food & Brewery Ltd.

 

 

5831 Cedar Lake Road

 

 

St. Louis Park, Minnesota 55416

 

 

Facsimile: (952) 542-3951

 

 

Attn:  Chief Financial Officer

 

 

 

 

With a copy to:

Briggs and Morgan, P.A.

 

 

80 South 8th Street

 

 

2200 IDS Center

 

 

Minneapolis, MN 55402

 

 

Facsimile: (612) 977-8650

 

 

Attn: Avron L. Gordon, Esq.

 

 

 

 

If to a Investor:

To the address set forth under such Investor’s name on the
signature pages hereto.

 

 

 

 

If to any other Person who is then the registered Holder:

 

 

 

 

 

To the address of such Holder as it appears in the stock transfer
books of the Company

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

(h)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder. 
The Company may not assign its rights or obligations hereunder without the prior
written consent of each Holder.  Each Holder may assign their respective rights
hereunder in the manner and to the Persons as permitted under the Purchase
Agreement.

 

(i)                                     Execution and Counterparts.  This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

(j)                                     Governing Law.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof.  Each party agrees that all Actions concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) will be commenced in the New York Courts.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of

 

B-12

--------------------------------------------------------------------------------


 

the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any Action,
any claim that it is not personally subject to the jurisdiction of any New York
Court, or that such Action has been commenced in an improper or inconvenient
forum.  Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Action by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any Action arising out of
or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a Action to enforce any provisions of this
Agreement, then the prevailing party in such Action shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Action.

 

(k)                                  Cumulative Remedies.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

(l)                                     Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(n)                                 Independent Nature of Investors’ Obligations
and Rights.  The obligations of each Investor under this Agreement are several
and not joint with the obligations of each other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under this Agreement.  Nothing contained herein or in any Transaction
Document, and no action taken by any Investor pursuant thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document. 
Each Investor acknowledges that no other Investor will be acting as agent of
such Investor in enforcing its rights under this Agreement.  Each Investor shall
be entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
Action for such purpose.  The Company acknowledges that each of the Investors
has been provided with the same Registration Rights Agreement for the purpose of
closing a

 

B-13

--------------------------------------------------------------------------------


 

transaction with multiple Investors and not because it was required or requested
to do so by any Investor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

B-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 

B-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

NAME OF INVESTING ENTITY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Tel:

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

Email:

 

 

 

B-16

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The Selling Shareholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions.  These sales may be
at fixed or negotiated prices.  The Selling Shareholders may use any one or more
of the following methods when selling shares:

 

•                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits Investors;

 

•                                          block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;

 

•                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

•                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

•                                          privately negotiated transactions;

 

•                                          to cover short sales made after the
date that this Registration Statement is declared effective by the Commission;

 

•                                          broker-dealers may agree with the
Selling Shareholders to sell a specified number of such shares at a stipulated
price per share;

 

•                                          a combination of any such methods of
sale; and

 

•                                          any other method permitted pursuant
to applicable law.

 

The Selling Shareholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Shareholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Shareholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The Selling Shareholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Shareholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling

 

B-17

--------------------------------------------------------------------------------


 

shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus.

 

Upon the Company being notified in writing by a Selling Shareholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Shareholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction.  In addition,
upon the Company being notified in writing by a Selling Shareholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.

 

The Selling Shareholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

The Selling Shareholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Shareholder and/or the purchasers.  Each
Selling Shareholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Shareholder’s business and, at the time of its purchase
of such securities such Selling Shareholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.

 

The Company has advised each Selling Shareholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission.  If a Selling Shareholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Shareholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Shareholders in connection with resales of their respective shares under
this Registration Statement.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock.  The

 

B-18

--------------------------------------------------------------------------------


 

Company and the Selling Shareholders have agreed to indemnify each other against
certain losses, claims, damages and liabilities, including liabilities under the
Securities Act.  If the Selling Shareholders use this prospectus for any sale of
the Common Stock, they will be subject to the prospectus delivery requirements
of the Securities Act.

 

B-19

--------------------------------------------------------------------------------


 

Annex B

 

GRANITE CITY FOOD & BREWERY LTD.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of
Granite City Food & Brewery Ltd. (the “Company”) understands that the Company
has filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of [                 ], 2004 (the “Registration Rights
Agreement”), among the Company and the Investors named therein.  A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below.  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                  Full Legal Name of Selling Securityholder

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities Listed in Item 3
below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Securityholder:

 

 

 

B-20

--------------------------------------------------------------------------------


 

 

 

 

 

Telephone:

 

Fax:

 

Contact Person:

 

 

3.  Beneficial Ownership of Registrable Securities:

 

(a)                                  Type and Number of Registrable Securities
beneficially owned:

 

 

 

4.  Broker-Dealer Status:

 

(a)                                  Are you a broker-dealer?

 

Yes

 

o

 

No

 

o

 

Note:                   If yes, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(b)                                 Are you an affiliate of a broker-dealer?

 

Yes

 

o

 

No

 

o

 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes

 

o

 

No

 

o

 

Note:                   If no, the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)                                  Type and Amount of Other Securities
beneficially owned by the Selling Securityholder:

 

B-21

--------------------------------------------------------------------------------


 

 

 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

Briggs and Morgan, P.A.

 

80 South 8th Street

 

2200 IDS Center

 

Minneapolis, MN 55402

 

Facsimile: (612) 977-8650

 

Attn: Avron L. Gordon, Esq.

 

B-22

--------------------------------------------------------------------------------